UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06624 Nuveen New York Select Tax-Free Income Portfolio (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:March 31 Date of reporting period: September30, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you'll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman's Letter to Shareholders 4 Portfolio Managers' Comments 5 Fund Leverage 8 Share Information 9 Risk Considerations 11 Performance Overview and Holding Summaries 12 Shareholder Meeting Report 20 Portfolios of Investments 21 Statement of Assets and Liabilities 54 Statement of Operations 55 Statement of Changes in Net Assets 56 Financial Highlights 58 Notes to Financial Statements 64 Additional Fund Information 75 Glossary of Terms Used in this Report 76 Reinvest Automatically, Easily and Conveniently 78 Annual Investment Management Agreement Approval Process 79 Nuveen Investments 3 Chairman's Letter to Shareholders Dear Shareholders, For better or for worse, the financial markets have spent the past year waiting for the U.S. Federal Reserve (Fed) to end its accommodative monetary policy. The policy has propped up stock and bond markets since the Great Recession, but the question remains: how will markets behave without its influence? This uncertainty has been a considerable source of volatility for stock and bond prices lately, despite the Fed carefully conveying its intention to raise rates slowly and only when the economy shows evidence of readiness. There may be at least one rate hike before the end of 2015. After all, the U.S. has reached "full employment" by the Fed's standards and growth has resumed – albeit unevenly. But the picture remains somewhat uncertain. Inflation has remained stubbornly low, most recently weighed down by an unexpectedly sharp decline in commodity prices since mid-2014. With the Fed poised to tighten and foreign central banks easing, the U.S. dollar has risen against other currencies, which has weighed on corporate earnings and further contributed to commodity price weakness. U.S. consumers have benefited from an improved labor market and lower prices at the gas pump, but the overall pace of economic expansion has been lackluster. Nevertheless, the global recovery continues to be led by the United States. Policy makers around the world are deploying their available tools to try to bolster Europe and Japan's fragile growth, and manage China's slowdown. Contagion fears ebb and flow with the headlines about Greece and China. Greece reluctantly agreed to a third bailout package from the European Union in July and China's central bank and government intervened aggressively to try to stem the sell-off in their stock prices. But persistent structural problems in these economies will continue to garner market attention. Wall Street is fond of saying "markets don't like uncertainty," and asset prices are likely to continue to churn in the current macro environment. In times like these, you can look to a professional investment manager with the experience and discipline to maintain the proper perspective on short-term events. And if the daily headlines do concern you, I encourage you to reach out to your financial advisor. Your financial advisor can help you evaluate your investment strategies in light of current events, your time horizon and risk tolerance. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, William J. Schneider Chairman of the Board November 23, 2015 4 Nuveen Investments Portfolio Managers' Comments Nuveen Select Tax-Free Income Portfolio (NXP) Nuveen Select Tax-Free Income Portfolio 2 (NXQ) Nuveen Select Tax-Free Income Portfolio 3 (NXR) Nuveen California Select Tax-Free Income Portfolio (NXC) Nuveen New York Select Tax-Free Income Portfolio (NXN) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Thomas C. Spalding, CFA, and Scott R. Romans, PhD, discuss key investment strategies and the six-month performance of the Nuveen Select Portfolios (the "Funds"). Tom has managed the three national Funds since 1999, while Scott has managed NXC since 2003 and NXN since 2011. What key strategies were used to manage these Funds during the six-month reporting period ended September 30, 2015? The six-month reporting period spanned considerable turbulence in municipal bond prices. Yields, which move in the opposite direction of prices, had shuffled higher in the first half of the reporting period on expectations of higher interest rates in the near future. However, the Federal Reserve (Fed) left its main policy interest rate unchanged at its September meeting and yields fell, ending the reporting period only slightly higher than where they began. Both the California and the New York municipal markets outperformed the national market for this reporting period. During this time, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that we believed had the potential to perform well over the long term. In NXP, NXQ and NXR, we were focused on finding bonds that could enhance our efforts to achieve overall portfolio objectives. Duration management was also a focus, as short-term bonds, including pre-refunded credits, rolled off and we purchased bonds with longer maturities to help maintain the Funds' longer durations. All three national Funds purchased zero coupon bonds, which provided long maturities and additional income to support their dividends. For NXC and NXN, we continued to find opportunities to purchase bonds in both the primary and secondary markets that helped us keep the Funds fully invested. Overall, our emphasis in purchase activity was on relative value and credit quality, rather than the municipal market. That is, when considering the purchase of a lower rated bond or a slightly less liquid issue, we looked carefully at the compensation offered by the bond in question relative to its credit quality or liquidity to determine that, if the bond were held for the long term rather than swapped when interest rates rise, the Funds would be well compensated. For NXN, we found the most attractive opportunities in the AA and A rated categories. Additions to NXN's portfolio during this reporting period included higher education and health care bonds, as well as credits secured by the World Trade Center in Lower Manhattan. Purchases for NXC included bonds issued for state general obligations (GOs), state-supported higher education and Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's (S&P), Moody's Investors Service, Inc. (Moody's) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers' ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Managers' Comments (continued) ports. For both NXN and NXC, we continued to position our portfolios with longer durations than their respective state municipal markets. Cash for purchases was generated primarily by proceeds from called and matured bonds, which we worked to redeploy to keep the Funds fully invested and support their income streams. We continued to see heightened call activity during the reporting period, as bond issuers sought to lower costs through refinancings. This provided ample cash for purchases and drove most of our trading activity for the reporting period. As of September 30, 2015, NXP, NXQ, NXR and NXN continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. For duration management purposes, NXP and NXR held interest rate swaps during the reporting period, which worked as intended to shorten the durations of these two Funds and bring them within our target range. At the end of May, we reduced the Funds' swap positions, decreasing the amount of hedge in the portfolios. Swaps had a negligible impact on the two Funds' performance during this reporting period. How did the Funds perform during the six-month reporting period ended September 30, 2015? The tables in each Fund's Performance Overview and Holding Summaries section of this report provide the Funds' total returns for the six-month, one-year, five-year and ten-year periods ended September 30, 2015. Each Fund's returns on common share net asset value (NAV) are compared with the performance of corresponding market indexes and Lipper classification average. For the six months ended September 30, 2015, the total returns on common share NAV for these five Funds trailed the returns for their respective state's S&P Municipal Bond Index as well as that of the national S&P Municipal Bond Index. For this same period, NXP, NXQ and NXR underperformed the average return for the Lipper General and Insured Unleveraged Municipal Debt Funds Classification Average and NXC and NXN lagged the Lipper California Municipal Debt Funds and the Lipper New York Municipal Debt Funds classification average returns, respectively. Key management factors that influenced the Funds' returns during this reporting period included duration and yield curve positioning and credit exposure. Municipal market sector allocation produced mixed results among the Funds. In addition, the use of leverage was an important factor in performance, except in NXC, which does not use leverage. Leverage is discussed in more detail later in this report. The impact of duration and yield curve positioning on the Funds' performance varied over this reporting period because of the municipal market's price volatility. For NXP, NXQ and NXR, duration positioning detracted slightly from performance due to these Funds' allocations to zero coupon bonds, which have long maturities. Generally speaking, the performance of longer-dated bonds lagged that of shorter-dated bonds during the reporting period. NXC's duration positioning marginally dampened performance relative to the broader California municipal market, while NXN modestly benefited relative to the New York market from its duration positioning. During this reporting period, lower rated bonds generally outperformed higher quality bonds, although the trend was not consistent across all ratings categories. In the California and New York municipal markets, below investment grade and A rated bonds led their respective state markets for this reporting period, while AAA, AA and BBB rated bonds underperformed. As both NXC and NXN held meaningful exposures to A rated bonds, credit exposure was a positive contributor to the two Funds' relative performance. For the three national Funds, NXP, NXQ and NXR, ratings allocations were not a meaningful driver of performance for this reporting period. The stronger performing municipal market sectors were those with longer dated and lower quality profiles such as tobacco, health care, industrial development revenue/pollution control revenue (IDR/PCR) and higher education. The Funds participated at varying levels in these outperforming sectors, which generally benefited performance. Conversely, sectors composed of shorter maturity and higher quality bonds, including the pre-refunded, water and sewer, housing and tax-supported sectors, underperformed during this reporting period and the Funds' exposures to these sectors was disadvantageous to performance. Additionally, for NXP, NXQ and NXR, holdings in Illinois bonds, which underperformed the national market, were a key detractor during this reporting period. 6 Nuveen Investments An Update Involving Puerto Rico As noted in the previous Shareholder Fund Report, we continue to monitor situations in the broader municipal market for any impact on the Funds' holdings and performance: the ongoing economic problems of Puerto Rico is one such case. Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico has warned investors since 2014 that the island's debt burden debt may be unsustainable and the Commonwealth has been exploring various strategies to deal with this burden, including Chapter 9 bankruptcy. In terms of Puerto Rico holdings, shareholders should note that NXC and NXN had no exposure to Puerto Rico debt during this reporting period, while, NXP, NXQ and NXR had allocations of 1.5%, 0.8% and 2.0%, respectively, at the end of the reporting period. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). However, Puerto Rico's continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico general obligation debt currently is rated Caa2/CC/CC (below investment grade) by Moody's, S&P and Fitch, respectively, with negative outlooks. The Nuveen complex's entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totaled 0.26% of assets under management as of September 30, 2015. As of September 30, 2015, Nuveen's limited exposure to Puerto Rico generally was invested in bonds that were insured, pre-refunded (and therefore backed by securities such as U.S. Treasuries), or tobacco settlement bonds. Overall, the small size of our exposures meant that our Puerto Rico holdings had a negligible impact on performance. Nuveen Investments 7 Fund Leverage IMPACT OF THE FUNDS' LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds' use of leverage through investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage also can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund's net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds during the current reporting period, where applicable. As of September 30, 2015, the Funds' percentages of leverage are as shown in the accompanying table. NXP NXQ NXR NXC NXN Effective Leverage* % % % — %** % * Effective Leverage is a Fund's effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund's portfolio that increase the Fund's investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values. ** NXC did not invest in inverse floating rate securities during the current reporting period. 8 Nuveen Investments Share Information DISTRIBUTION INFORMATION The following information regarding the Funds' distributions is current as of September 30, 2015. Each Fund's distribution levels may vary over time based on each Fund's investment activity and portfolio investment value changes. During the current reporting period, each Fund's distributions to shareholders were as shown in the accompanying table. Per Share Amounts Ex-Dividend Date NXP NXQ NXR NXC NXN April 2015 $ May June July August September 2015 Market Yield* % Taxable-Equivalent Yield* % * Market Yield is based on the Fund's current annualized monthly distribution divided by the Fund's current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 28.0%, 28.0%, 28.0%, 34.7% and 32.8% for NXP, NXQ, NXR, NXC and NXN, respectively. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund's net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund's net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of September 30, 2015, the Funds had positive UNII balances, based upon our best estimate, for tax purposes. NXP, NXQ, NXR and NXN had positive UNII balances while NXC had a negative UNII balance for financial reporting purposes. All monthly dividends paid by each Fund during the current reporting period, were paid from net investment income. If a portion of the Fund's monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, shareholders would have received a notice to that effect. For financial reporting purposes, the composition and per share amounts of each Fund's dividends for the reporting period are presented in this report's Statement of Changes in Net Assets and Financial Highlights, respectively. For income tax purposes, distribution information for each Fund as of its most recent tax year end is presented in Note 6– Income Tax Information within the Notes to Financial Statements of this report. Nuveen Investments 9 Share Information (continued) SHARE REPURCHASES During August 2015, the Funds' Board of Trustees reauthorized an open-market share repurchase program, allowing each Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of September 30, 2015, and since the inception of the Funds' repurchase programs, the Funds have cumulatively repurchased and retired their outstanding shares as shown in the accompanying table. NXP NXQ NXR NXC NXN Shares cumulatively repurchased and retired 0 0 0 0 0 Shares authorized for repurchase OTHER SHARE INFORMATION As of September 30, 2015, and during the current reporting period, the Funds' share prices were trading at a premium/(discount) to their NAVs as shown in the accompanying table. NXP NXQ NXR NXC NXN NAV $ Share price $ Premium/(Discount) to NAV )% )% )% )% )% 6-month average premium/(discount) to NAV )% )% )% )% )% 10 Nuveen Investments Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Nuveen Select Tax-Free Income Portfolio (NXP) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. These and other risk considerations such as tax risk are described in more detail on the Fund's web page at www.nuveen.com/NXP. Nuveen Select Tax-Free Income Portfolio 2 (NXQ) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. These and other risk considerations such as tax risk are described in more detail on the Fund's web page at www.nuveen.com/NXQ. Nuveen Select Tax-Free Income Portfolio 3 (NXR) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. These and other risk considerations such as tax risk are described in more detail on the Fund's web page at www.nuveen.com/NXR. Nuveen California Select Tax-Free Income Portfolio (NXC) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as tax risk are described in more detail on the Fund's web page at www.nuveen.com/NXC. Nuveen New York Select Tax-Free Income Portfolio (NXN) Investing in closed-end funds involves risk; principal loss is possible. There is no guarantee the Fund's investment objectives will be achieved. Closed-end fund shares may frequently trade at a discount or premium to their net asset value. Debt or fixed income securities such as those held by the Fund, are subject to market risk, credit risk, interest rate risk, derivatives risk, liquidity risk, and income risk. As interest rates rise, bond prices fall. State concentration makes the Fund more susceptible to local adverse economic, political, or regulatory changes affecting municipal bond issuers. These and other risk considerations such as tax risk are described in more detail on the Fund's web page at www.nuveen.com/NXN. Nuveen Investments 11 NXP Nuveen Select Tax-Free Income Portfolio Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXP at NAV 0.44% 3.47% 5.58% 4.94% NXP at Share Price (4.60)% 2.48% 2.35% 4.18% S&P Municipal Bond Index 0.70% 3.00% 4.27% 4.59% Lipper General and Insured Unleveraged Municipal Debt Funds Classification Average 0.74% 3.85% 5.33% 4.76% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 12 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 97.2% Corporate Bonds 0.0% Other Assets Less Liabilities 2.8% Net Assets 100% Credit Quality (% of total investment exposure)1 AAA/U.S. Guaranteed 20.2% AA 41.4% A 19.6% BBB 10.9% BB or Lower 7.5% N/R (not rated) 0.4% Total 100% Portfolio Composition (% of total investments)1 Tax Obligation/Limited 25.0% Tax Obligation/General 19.9% Transportation 15.1% Health Care 12.6% U.S. Guaranteed 8.4% Consumer Staples 6.3% Other 12.7% Total 100% States and Territories (% of total municipal bonds)1 California 16.6% Texas 12.1% Illinois 9.8% New Jersey 7.9% Minnesota 5.7% Washington 4.6% New York 4.4% Colorado 4.4% Michigan 4.0% Virginia 3.3% Iowa 2.7% Missouri 2.7% Nevada 2.4% Other 19.4% Total 100% 1 Excluding investments in derivatives. Nuveen Investments 13 NXQ Nuveen Select Tax-Free Income Portfolio 2 Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXQ at NAV 0.64% 4.47% 5.73% 4.66% NXQ at Share Price (4.03)% 3.23% 3.07% 4.50% S&P Municipal Bond Index 0.70% 3.00% 4.27% 4.59% Lipper General and Insured Unleveraged Municipal Debt Funds Classification Average 0.74% 3.85% 5.33% 4.76% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 14 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 97.8% Corporate Bonds 0.0% Other Assets Less Liabilities 2.2% Net Assets 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 16.2% AA 40.4% A 25.4% BBB 9.5% BB or Lower 7.0% N/R (not rated) 1.5% Total 100% Portfolio Composition (% of total investments) Tax Obligation/General 21.6% Tax Obligation/Limited 18.3% Transportation 17.3% Health Care 15.6% U.S. Guaranteed 6.2% Utilities 5.6% Consumer Staples 5.1% Other 10.3% Total 100% States and Territories (% of total municipal bonds) California 14.3% Illinois 12.8% Colorado 11.0% Texas 10.6% New York 4.9% Indiana 4.9% Nevada 4.2% Minnesota 3.8% Michigan 3.4% Washington 3.4% Ohio 3.3% Florida 2.8% Wisconsin 2.7% Other 17.9% Total 100% Nuveen Investments 15 NXR Nuveen Select Tax-Free Income Portfolio 3 Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXR at NAV 0.64% 4.59% 5.83% 5.14% NXR at Share Price (5.34)% 3.04% 2.89% 5.10% S&P Municipal Bond Index 0.70% 3.00% 4.27% 4.59% Lipper General and Insured Unleveraged Municipal Debt Funds Classification Average 0.74% 3.85% 5.33% 4.76% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. 16 Nuveen Investments This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 95.3% Corporate Bonds 0.0% Other Assets Less Liabilities 4.7% Net Assets 100% Credit Quality (% of total investment exposure)1 AAA/U.S. Guaranteed 13.5% AA 49.9% A 15.5% BBB 10.1% BB or Lower 10.5% N/R (not rated) 0.5% Total 100% Portfolio Composition (% of total investments)1 Tax Obligation/Limited 24.6% Tax Obligation/General 18.3% Transportation 14.0% Health Care 13.1% Consumer Staples 7.5% Utilities 7.0% U.S. Guaranteed 5.6% Other 9.9% Total 100% States and Territories (% of total municipal bonds)1 California 21.6% Illinois 14.2% Texas 9.8% Colorado 5.6% Washington 4.6% New York 4.4% Ohio 4.0% Florida 3.6% Iowa 2.7% Michigan 2.7% Virginia 2.6% New Jersey 2.3% Connecticut 2.3% Other 19.6% Total 100% 1 Excluding investments in derivatives. Nuveen Investments 17 NXC Nuveen California Select Tax-Free Income Portfolio Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXC at NAV 0.56% 4.35% 6.54% 5.38% NXC at Share Price 0.89% 3.90% 7.26% 5.89% S&P Municipal Bond California Index 1.02% 3.74% 5.19% 4.95% S&P Municipal Bond Index 0.70% 3.00% 4.27% 4.59% Lipper California Municipal Debt Funds Classification Average 1.25% 5.36% 7.34% 5.43% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 97.6% Short-Term Municipal Bonds 0.4% Other Assets Less Liabilities 2.0% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/General 33.6% Tax Obligation/Limited 22.7% U.S. Guaranteed 11.7% Water and Sewer 7.7% Transportation 6.8% Health Care 6.1% Other 11.4% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 13.3% AA 45.3% A 23.9% BBB 8.7% BB or Lower 7.0% N/R (not rated) 1.8% Total 100% 18 Nuveen Investments NXN Nuveen New York Select Tax-Free Income Portfolio Performance Overview and Holding Summaries as of September 30, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of September 30, 2015 Cumulative Average Annual 6-Month 1-Year 5-Year 10-Year NXN at NAV 0.54% 3.28% 4.38% 4.49% NXN at Share Price (3.77)% 3.38% 3.06% 4.53% S&P Municipal Bond New York Index 0.99% 3.31% 4.09% 4.61% S&P Municipal Bond Index 0.70% 3.00% 4.27% 4.59% Lipper New York Municipal Debt Funds Classification Average 1.07% 5.03% 5.89% 4.98% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund's shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund's portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor's Group, Moody's Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 96.9% Short-Term Municipal Bonds 5.4% Other Assets Less Liabilities (0.5)% Net Assets Plus Floating Rate Obligations 101.8% Floating Rate Obligations (1.8)% Net Assets 100% Portfolio Composition (% of total investments) Tax Obligation/Limited 26.8% Education and Civic Organizations 23.4% U.S. Guaranteed 11.0% Transportation 10.7% Utilities 7.9% Health Care 6.6% Tax Obligation/General 5.0% Other 8.6% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 35.9% AA 33.9% A 13.5% BBB 2.8% BB or Lower 10.4% N/R (not rated) 3.5% Total 100% Nuveen Investments 19 Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on August 5, 2015 for NXP, NXQ, NXR, NXC and NXN; at this meeting the shareholders were asked to elect Board Members. NXP NXQ NXR NXC NXN Common Common Common Common Common shares shares shares shares shares Approval of the Board Members was reached as follows: Jack B. Evans For Withhold Total William J. Schneider For Withhold Total Thomas S. Schreier, Jr. For Withhold Total 20 Nuveen Investments NXP Nuveen Select Tax-Free Income Portfolio Portfolio of Investments September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 97.2% MUNICIPAL BONDS – 97.2% Alaska – 0.9% $ Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/46 12/45 at 100.00 B $ Arizona – 1.4% Arizona Health Facilities Authority, Hospital Revenue Bonds, Catholic Healthcare West, Series 2011B-1&2, 5.250%, 3/01/39 3/21 at 100.00 A Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power Company, Series 2010A, 5.250%, 10/01/40 10/20 at 100.00 A3 Total Arizona Arkansas – 0.6% Arkansas Development Finance Authority, Tobacco Settlement Revenue Bonds, Arkansas Cancer Research Center Project, Series 2006, 0.000%, 7/01/46 – AMBAC Insured No Opt. Call Aa2 California – 16.1% Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured 10/17 at 100.00 BBB+ Anaheim City School District, Orange County, California, General Obligation Bonds, Election 2002 Series 2007, 0.000%, 8/01/31 – AGM Insured No Opt. Call AA Anaheim Public Financing Authority, California, Lease Revenue Bonds, Public Improvement Project, Series 1997C, 0.000%, 9/01/30 – AGM Insured No Opt. Call AA Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 2013S-4, 5.000%, 4/01/38 4/23 at 100.00 AA– California Health Facilities Financing Authority, Revenue Bonds, Saint Joseph Health System, Series 2013A, 5.000%, 7/01/33 7/23 at 100.00 AA– California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2013I, 5.000%, 11/01/38 11/23 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 Coast Community College District, Orange County, California, General Obligation Bonds, Series 2006C, 0.000%, 8/01/36 (Pre-refunded 8/01/16) – AGM Insured 8/16 at 33.78 Aa1 (4) Cypress Elementary School District, Orange County, California, General Obligation Bonds, Series 2009A, 0.000%, 5/01/34 – AGM Insured No Opt. Call AA Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/28 – AMBAC Insured No Opt. Call A+ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 4.500%, 6/01/27 6/17 at 100.00 B+ Golden Valley Unified School District, Madera County, California, General Obligation Bonds, Election 2006 Series 2007A, 0.000%, 8/01/29 – AGM Insured 8/17 at 56.07 AA Grossmont Union High School District, San Diego County, California, General Obligation Bonds, Series 2006, 0.000%, 8/01/25 – NPFG Insured No Opt. Call Aa3 Moreno Valley Unified School District, Riverside County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/23 – NPFG Insured No Opt. Call AA– Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA Napa Valley Community College District, Napa and Sonoma Counties, California, General Obligation Bonds, Election 2002 Series 2007C, 0.000%, 8/01/32 – NPFG Insured 8/17 at 46.57 Aa2 Nuveen Investments 21 NXP Nuveen Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ New Haven Unified School District, Alameda County, California, General Obligation Bonds, Series 2004A, 0.000%, 8/01/28 – NPFG Insured No Opt. Call AA– $ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Ba1 Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured No Opt. Call A Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured No Opt. Call AA– Poway Unified School District, San Diego County, California, General Obligation Bonds, School Facilities Improvement District 2007-1, Series 2009A, 0.000%, 8/01/33 No Opt. Call AA– Sierra Sands Unified School District, Kern County, California, General Obligation Bonds, Election of 2006, Series 2006A, 0.000%, 11/01/28 – FGIC Insured No Opt. Call AA Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.500%, 6/01/45 12/15 at 100.00 B– Woodside Elementary School District, San Mateo County, California, General Obligation Bonds, Series 2007, 0.000%, 10/01/30 – AMBAC Insured No Opt. Call AAA Total California Colorado – 4.2% Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 1/23 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 11/15/43 11/23 at 100.00 A E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/29 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/32 – NPFG Insured 9/20 at 50.83 AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2006A, 0.000%, 9/01/38 – NPFG Insured 9/26 at 54.77 AA– Total Colorado Connecticut – 2.2% Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 2007Z-1, 5.000%, 7/01/42 7/16 at 100.00 AAA University of Connecticut, General Obligation Bonds, Refunding Series 2014A, 4.000%, 2/15/16 No Opt. Call AA Total Connecticut Florida – 1.9% Halifax Hospital Medical Center, Daytona Beach, Florida, Hospital Revenue Bonds, Series 2006, 5.375%, 6/01/46 6/16 at 100.00 A– Halifax Hospital Medical Center, Daytona Beach, Florida, Hospital Revenue Bonds, Series 2006, 5.375%, 6/01/46 (Pre-refunded 6/01/16) 6/16 at 100.00 N/R (4) JEA St. Johns River Power Park System, Florida, Revenue Bonds, 2012-Issue 2 Series 25, 5.000%, 10/01/16 No Opt. Call Aa2 Total Florida 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois – 9.5% Board of Trustees of Southern Illinois University, Housing and Auxiliary Facilities System Revenue Bonds, Series 1999A: $ 0.000%, 4/01/20 – NPFG Insured No Opt. Call AA– $ 0.000%, 4/01/23 – NPFG Insured No Opt. Call AA– Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 BB+ Chicago, Illinois, General Airport Revenue Bonds, O'Hare International Airport, Third Lien Series 2005A: 5.250%, 1/01/23 (Pre-refunded 1/01/16) – NPFG Insured 1/16 at 100.00 AA– (4) 5.000%, 1/01/33 (Pre-refunded 1/01/16) – FGIC Insured 1/16 at 100.00 AA– (4) Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A, 6.000%, 7/01/43 7/23 at 100.00 A– Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Series 2009, 6.875%, 8/15/38 (Pre-refunded 8/15/19) 8/19 at 100.00 N/R (4) Illinois Finance Authority, Revenue Bonds, University of Chicago, Tender Option Bond Trust 2015-XF0248, 9.272%, 7/01/46 (Pre-refunded 7/01/17) (IF) (5) 7/17 at 100.00 AA+ (4) Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/23 No Opt. Call A– Kendall, Kane, and Will Counties Community Unit School District 308 Oswego, Illinois, General Obligation Bonds, Series 2008, 0.000%, 2/01/24 – AGM Insured No Opt. Call Aa2 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 1993A, 0.010%, 6/15/17 – FGIC Insured No Opt. Call AA– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/29 – NPFG Insured No Opt. Call AA– 0.000%, 6/15/30 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/31 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/36 – NPFG Insured No Opt. Call AA– University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 6.000%, 10/01/42 10/23 at 100.00 A Total Illinois Indiana – 0.5% Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, Series 2014, 5.250%, 9/01/34 (Alternative Minimum Tax) 9/24 at 100.00 BBB Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 (Pre-refunded 3/01/17) 3/17 at 100.00 N/R (4) Total Indiana Iowa – 2.6% Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.000%, 12/01/19 No Opt. Call BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 5.375%, 6/01/38 12/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 0.2% Lawrence, Kansas, Hospital Revenue Bonds, Lawrence Memorial Hospital, Refunding Series 2006, 4.875%, 7/01/36 7/16 at 100.00 A1 Nuveen Investments 23 NXP Nuveen Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Kentucky – 1.1% $ Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare System Obligated Group, Series 2011, 5.250%, 8/15/46 8/21 at 100.00 A+ $ Massachusetts – 1.5% Martha's Vineyard Land Bank, Massachusetts, Revenue Bonds, Refunding Series 2006, 5.000%, 5/01/18 – AMBAC Insured 5/17 at 100.00 A– Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.000%, 7/01/28 7/18 at 100.00 A– Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Total Massachusetts Michigan – 3.9% Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/01/31 – BHAC Insured 7/18 at 100.00 AA+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/01/33 – FGIC Insured 7/16 at 100.00 AA– Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2004A, 4.500%, 7/01/25 – NPFG Insured 7/16 at 100.00 AA– Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2005, 5.000%, 12/01/34 (Pre-refunded 12/01/15) – NPFG Insured (Alternative Minimum Tax) 12/15 at 100.00 AA– (4) Total Michigan Minnesota – 5.6% Minneapolis, Minnesota, General Obligation Bonds, Various Purpose Series 2014, 1.000%, 12/01/15 No Opt. Call AAA Minnesota State, General Obligation Bonds, Refunding Series 2005, 5.000%, 10/01/15 No Opt. Call AA+ St. Paul Housing and Redevelopment Authority, Minnesota, Hospital Revenue Bonds, HealthEast Inc., Series 2005, 6.000%, 11/15/30 (Pre-refunded 11/15/15) 11/15 at 100.00 BBB– (4) Total Minnesota Missouri – 2.6% Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/28 10/18 at 100.00 AA+ Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/23 – AMBAC Insured No Opt. Call AA 0.000%, 4/15/30 – AMBAC Insured No Opt. Call AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/38 11/23 at 100.00 A2 Total Missouri Nevada – 2.4% Clark County, Nevada, Airport Revenue Bonds, Tender Option Bond Trust Series 11823, 20.245%, 1/01/18 (IF) No Opt. Call A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 8.000%, 6/15/30 6/19 at 100.00 BBB Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2011D, 5.000%, 6/01/16 No Opt. Call AA+ Total Nevada 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New Jersey – 7.7% $ New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA $ Replacement Project, Series 2013, 5.125%, 1/01/39 – AGM Insured (Alternative Minimum Tax) New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.250%, 7/01/33 – NPFG Insured 1/16 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/34 – AGM Insured No Opt. Call AA Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A, 5.000%, 6/01/41 6/17 at 100.00 B– Total New Jersey New Mexico – 0.4% New Mexico Mortgage Finance Authority, Multifamily Housing Revenue Bonds, St Anthony, Series 2007A, 5.250%, 9/01/42 (Alternative Minimum Tax) 9/17 at 100.00 N/R New York – 4.3% Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Education Series 2006D, 5.000%, 3/15/36 (Pre-refunded 9/15/16) 9/16 at 100.00 N/R (4) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 – FGIC Insured 2/17 at 100.00 A New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 4.750%, 11/01/27 5/17 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 4.750%, 11/01/27 (Pre-refunded 5/01/17) 5/17 at 100.00 N/R (4) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB Total New York North Carolina – 0.5% North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2008C, 6.750%, 1/01/24 (Pre-refunded 1/01/19) 1/19 at 100.00 AAA Ohio – 2.1% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 6.000%, 6/01/42 6/17 at 100.00 B 6.500%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B– Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.000%, 2/15/48 2/23 at 100.00 A+ Total Ohio Oklahoma – 0.4% Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 5.375%, 9/01/36 9/16 at 100.00 BBB– Pennsylvania – 0.6% Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010B, 0.000%, 12/01/30 12/20 at 100.00 AA– Nuveen Investments 25 NXP Nuveen Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Puerto Rico – 1.5% Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: $ 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– $ 0.000%, 8/01/43 – NPFG Insured No Opt. Call AA– Total Puerto Rico Rhode Island – 0.5% Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) 1/16 at 100.00 AA– Texas – 11.7% Alief Independent School District, Harris County, Texas, General Obligation Bonds, Refunding Series 2013A, 5.000%, 2/15/16 No Opt. Call Aaa Austin, Texas, Water and Wastewater System Revenue Bonds, Series 2005, 5.000%, 5/15/26 (Pre-refunded 11/15/15) – NPFG Insured 11/15 at 100.00 AA (4) Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB+ Fort Worth Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2008, 5.000%, 2/15/16 No Opt. Call AAA Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 2013A, 5.500%, 4/01/53 10/23 at 100.00 BBB+ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, 0.000%, 11/15/30 – NPFG Insured No Opt. Call AA– Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 0.000%, 11/15/35 – NPFG Insured 11/24 at 52.47 AA– Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Senior Lien Series 2001A, 0.000%, 11/15/38 – NPFG Insured 11/30 at 61.17 AA Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2007, 0.000%, 8/15/37 (Pre-refunded 8/15/16) 8/16 at 35.23 AAA Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 Baa1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier Capital Appreciation Series 2008I, 6.500%, 1/01/43 1/25 at 100.00 A1 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/26 No Opt. Call A3 Wood County Central Hospital District, Texas, Revenue Bonds, East Texas Medical Center Quitman Project, Series 2011, 6.000%, 11/01/41 11/21 at 100.00 Baa3 Total Texas Virginia – 3.2% Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 10/17 at 100.00 BBB Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Second Senior Lien Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006, 5.250%, 6/15/37 6/16 at 100.00 Baa1 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, Series 2007A, 5.250%, 9/01/37 9/17 at 100.00 BBB+ Total Virginia 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Washington – 4.5% $ Energy Northwest, Washington, Electric Revenue Bonds, Columbia Generating Station, Refunding Series 2006A, 5.000%, 7/01/21 (Pre-refunded 7/01/16) 7/16 at 100.00 Aa1 (4) $ Pierce County School District 3 Puyallup, Washington, General Obligation Bonds, Refunding Series 2004, 5.000%, 6/01/16 – AGM Insured No Opt. Call AA+ Seattle, Washington, General Obligation Bonds, Refunding and Improvement Series 2010B, 5.000%, 8/01/16 No Opt. Call AAA Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2008D, 5.000%, 1/01/33 (Pre-refunded 1/01/18) 1/18 at 100.00 AA+ (4) Washington State, Motor Vehicle Fuel Tax General Obligation Bonds, Series 2003F, 0.000%, 12/01/27 – NPFG Insured No Opt. Call AA+ Total Washington West Virginia – 0.9% West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health Project, Series 2006A, 4.500%, 6/01/26 – AMBAC Insured 6/16 at 100.00 A West Virginia Hospital Finance Authority, Hospital Revenue Bonds, West Virginia United Health System Obligated Group, Refunding and Improvement Series 2013A, 5.500%, 6/01/44 6/23 at 100.00 A Total West Virginia Wisconsin – 1.7% Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., Series 2012, 5.000%, 6/01/39 6/22 at 100.00 A2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A, 5.250%, 8/15/31 8/16 at 100.00 A– Wisconsin, General Obligation Refunding Bonds, Series 2003-3, 5.000%, 11/01/26 11/15 at 100.00 AA Total Wisconsin $ Total Municipal Bonds (cost $217,436,390) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% Transportation – 0.0% $ Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 56 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $23,822) Total Long-Term Investments (cost $217,460,212) Other Assets Less Liabilities – 2.8% (8) Net Assets – 100% $ Nuveen Investments 27 NXP Nuveen Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Investments in Derivatives as of September 30, 2015 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (9 ) Date (Depreciation ) JPMorgan $ Receive USD-BMA % Quarterly 6/29/16 6/29/26 $ ) All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company ("Las Vegas Monorail") filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund is not accruing income for either senior interest corporate bond. Other assets less liabilities includes the unrealized appreciation (depreciation) of certain over-the-counter derivatives as presented on the Statement of Assets and Liabilities. The unrealized appreciation (depreciation) of exchange-cleared and exchange-traded derivatives is recognized as part of the cash collateral at brokers and/or the receivable or payable for variation margin as presented on the Statement of Assets and Liabilities, when applicable. Effective date represents the date on which both the Fund and counterparty commence interest payment accruals on each contract. (IF) Inverse floating rate investment. USD-BMA United States Dollar-Bond Market Association See accompanying notes to financial statements. 28 Nuveen Investments NXQ Nuveen Select Tax-Free Income Portfolio 2 Portfolio of Investments September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 97.8% MUNICIPAL BONDS – 97.8% Alaska – 0.3% $ Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/32 12/15 at 100.00 B $ Arizona – 2.4% Arizona Health Facilities Authority, Hospital Revenue Bonds, Catholic Healthcare West, Series 2011B-1&2, 5.250%, 3/01/39 3/21 at 100.00 A Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power Company, Series 2010A, 5.250%, 10/01/40 10/20 at 100.00 A3 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc. Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 No Opt. Call A– Sedona Wastewater Municipal Property Corporation, Arizona, Excise Tax Revenue Bonds, Series 1998, 0.000%, 7/01/20 – NPFG Insured No Opt. Call AA– Total Arizona California – 14.0% Alameda Corridor Transportation Authority, California, Revenue Bonds, Refunding Subordinate Lien Series 2004A, 5.450%, 10/01/25 – AMBAC Insured 10/17 at 100.00 BBB+ Alhambra Unified School District, Los Angeles County, California, General Obligation Bonds, Capital Appreciation Series 2009B, 0.000%, 8/01/41 – AGC Insured No Opt. Call AA Arcadia Unified School District, Los Angeles County, California, General Obligation Bonds, Election 2006 Series 2007A, 0.000%, 8/01/33 – AGM Insured 2/17 at 44.77 Aa1 California State Public Works Board, Lease Revenue Refunding Bonds, Community Colleges Projects, Series 1998A, 5.250%, 12/01/16 12/15 at 100.00 A+ 60 California State, General Obligation Bonds, Series 1997, 5.000%, 10/01/18 – AMBAC Insured 10/15 at 100.00 AA– California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 (Pre-refunded 3/01/16) 3/16 at 100.00 A+ (4) Eureka Unified School District, Humboldt County, California, General Obligation Bonds, Series 2002, 0.000%, 8/01/27 – AGM Insured No Opt. Call AA Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 4, Series 2007A, 0.000%, 10/01/24 – NPFG Insured No Opt. Call AA– Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.125%, 6/01/47 6/17 at 100.00 B Grossmont Union High School District, San Diego County, California, General Obligation Bonds, Series 2006, 0.000%, 8/01/25 – NPFG Insured No Opt. Call Aa3 Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2007, 0.000%, 8/01/33 – FGIC Insured No Opt. Call Aa2 Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series 2009C, 6.500%, 11/01/39 No Opt. Call A Palmdale Elementary School District, Los Angeles County, California, General Obligation Bonds, Series 2003, 0.000%, 8/01/28 – AGM Insured No Opt. Call AA Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.750%, 11/01/39 11/19 at 100.00 Ba1 Palomar Pomerado Health, California, General Obligation Bonds, Capital Appreciation, Election of 2004, Series 2007A, 0.000%, 8/01/24 – NPFG Insured No Opt. Call AA– Nuveen Investments 29 NXQ Nuveen Select Tax-Free Income Portfolio 2 Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value California (continued) $ Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Series 1999, 0.000%, 8/01/29 – AMBAC Insured No Opt. Call A $ Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured No Opt. Call AA– Sacramento City Unified School District, Sacramento County, California, General Obligation Bonds, Series 2007, 0.000%, 7/01/25 – AGM Insured No Opt. Call A1 San Joaquin Delta Community College District, California, General Obligation Bonds, Election 2004 Series 2008B: 0.000%, 8/01/30 – AGM Insured 8/18 at 50.12 AA 0.000%, 8/01/31 – AGM Insured 8/18 at 47.14 AA Simi Valley Unified School District, Ventura County, California, General Obligation Bonds, Series 2007C, 0.000%, 8/01/30 No Opt. Call AA Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.500%, 6/01/45 12/15 at 100.00 B– Total California Colorado – 10.8% Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2009A, 5.500%, 7/01/34 7/19 at 100.00 A+ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 A– Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 11/15/43 11/23 at 100.00 A Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, Senior Lien Series 2006, 4.750%, 12/01/35 – SYNCORA GTY Insured 11/16 at 100.00 BBB– Denver, Colorado, Airport System Revenue Bonds, Refunding Series 2006A, 5.000%, 11/15/16 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/24 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/29 – NPFG Insured No Opt. Call AA– 0.000%, 9/01/33 – NPFG Insured No Opt. Call AA– Regional Transportation District, Colorado, Sales Tax Revenue Bonds, Refunding Series 2005A, 5.000%, 11/01/18 (Pre-refunded 11/01/15) – AMBAC Insured 11/15 at 100.00 AAA University of Colorado, Enterprise System Revenue Bonds, Series 2009B, 5.000%, 6/01/16 No Opt. Call AA+ Total Colorado Connecticut – 0.8% Connecticut Health and Educational Facilities Authority, Auction Rate Revenue Bonds, Yale University, Series 2007Z-2, 5.050%, 7/01/42 7/17 at 100.00 AAA Florida – 2.8% Citizens Property Insurance Corporation, Florida, High-Risk Account Senior Secured Bonds Series 2010A-1, 5.000%, 6/01/16 No Opt. Call A+ Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Bonds, Tampa General Hospital, Series 2006, 5.250%, 10/01/41 10/16 at 100.00 A Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Series 2015, 5.000%, 11/15/45 11/24 at 100.00 A2 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005B, 5.000%, 10/01/15 – CIFG Insured (Alternative Minimum Tax) No Opt. Call A Total Florida 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois – 12.6% $ Board of Trustees of Southern Illinois University, Housing and Auxiliary Facilities System Revenue Bonds, Series 1999A, 0.000%, 4/01/23 – NPFG Insured No Opt. Call AA– $ Chicago Board of Education, Illinois, General Obligation Bonds, Dedicated Revenues Series 2011A, 5.000%, 12/01/41 12/21 at 100.00 BB+ Chicago, Illinois, General Airport Revenue Bonds, O'Hare International Airport, Third Lien Series 2005A: 5.000%, 1/01/29 (Pre-refunded 1/01/16) – NPFG Insured 1/16 at 100.00 AA– (4) 5.000%, 1/01/33 (Pre-refunded 1/01/16) – FGIC Insured 1/16 at 100.00 AA– (4) Chicago, Illinois, General Obligation Bonds, Project & Refunding Series 2006A, 4.625%, 1/01/31 – AGM Insured 1/16 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2007A, 5.000%, 5/15/32 (Pre-refunded 5/15/17) – NPFG Insured 5/17 at 100.00 AA– (4) Illinois Finance Authority, Revenue Bonds, University of Chicago, Tender Option Bond Trust 2015-XF0248, 9.272%, 7/01/46 (Pre-refunded 7/01/17) (IF) (5) 7/17 at 100.00 AA+ (4) Illinois Finance Authority, Revenue Bonds, YMCA of Southwest Illinois, Series 2005, 5.000%, 9/01/31 – RAAI Insured 3/16 at 100.00 AA Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., University Center Project, Series 2006B, 5.000%, 5/01/25 11/16 at 100.00 BBB+ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/23 No Opt. Call A– Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/31 – NPFG Insured No Opt. Call AA– 0.000%, 6/15/35 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/36 – NPFG Insured No Opt. Call AA– 0.000%, 6/15/39 – NPFG Insured No Opt. Call AA– Sauk Village, Illinois, General Obligation Alternate Revenue Source Bonds, Tax Increment, Series 2002A, 5.000%, 6/01/22 – RAAI Insured 12/15 at 100.00 AA Sauk Village, Illinois, General Obligation Alternate Revenue Source Bonds, Tax Increment, Series 2002B: 0.000%, 12/01/17 – RAAI Insured No Opt. Call AA 0.000%, 12/01/18 – RAAI Insured No Opt. Call AA Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2007, 5.000%, 3/01/22 – NPFG Insured 3/17 at 100.00 AA– Total Illinois Indiana – 4.7% Indiana Bond Bank, Special Program Bonds, Carmel Junior Waterworks Project, Series 2008B, 0.000%, 6/01/30 – AGM Insured No Opt. Call AA Indiana Finance Authority, Hospital Revenue Bonds, Indiana University Health Obligation Group, Refunding 2015A, 5.000%, 12/01/40 6/25 at 100.00 AA– Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, Series 2014, 5.250%, 9/01/40 (Alternative Minimum Tax) 9/24 at 100.00 BBB Indiana Health and Educational Facilities Financing Authority, Revenue Bonds, Ascension Health, Series 2006B-5, 5.000%, 11/15/36 11/16 at 100.00 AA+ Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 3/17 at 100.00 A Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest Indiana, Series 2007, 5.500%, 3/01/37 (Pre-refunded 3/01/17) 3/17 at 100.00 N/R (4) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 AA– Nuveen Investments 31 NXQ Nuveen Select Tax-Free Income Portfolio 2 Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Indiana (continued) $ Indianapolis Local Public Improvement Bond Bank, Indiana, Airport Authority Project Revenue Bonds, Series 2006F, 5.000%, 1/01/17 – AMBAC Insured (Alternative Minimum Tax) 7/16 at 100.00 A1 $ Whiting Redevelopment District, Indiana, Tax Increment Revenue Bonds, Lakefront Development Project, Series 2010, 6.000%, 1/15/19 No Opt. Call N/R Total Indiana Iowa – 1.6% Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.000%, 12/01/19 No Opt. Call BB– Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 5.375%, 6/01/38 12/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 0.5% Lawrence, Kansas, Hospital Revenue Bonds, Lawrence Memorial Hospital, Refunding Series 2006, 4.875%, 7/01/36 7/16 at 100.00 A1 Overland Park Development Corporation, Kansas, Second Tier Revenue Bonds, Overland Park Convention Center, Series 2007B, 5.125%, 1/01/22 – AMBAC Insured 1/17 at 100.00 BB+ Total Kansas Kentucky – 1.3% Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare System Obligated Group, Series 2011, 5.250%, 8/15/46 8/21 at 100.00 A+ Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown Crossing Project, Convertible Capital Appreciation Series 2013C, 0.000%, 7/01/43 7/31 at 100.00 Baa3 Total Kentucky Maryland – 1.5% Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: 5.000%, 9/01/32 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A, 4.500%, 1/01/21 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (4) Total Maryland Massachusetts – 0.4% Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., Series 2008E-1 &2, 5.000%, 7/01/28 7/18 at 100.00 A– Massachusetts Water Resources Authority, General Revenue Bonds, Series 1993C, 5.250%, 12/01/15 – NPFG Insured (ETM) No Opt. Call AA– (4) Massachusetts Water Resources Authority, General Revenue Bonds, Series 1993C, 5.250%, 12/01/15 – NPFG Insured No Opt. Call Aa1 Total Massachusetts Michigan – 3.4% Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/01/31 – BHAC Insured 7/18 at 100.00 AA+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/01/33 – FGIC Insured 7/16 at 100.00 AA– Detroit, Michigan, Water Supply System Senior Lien Revenue Bonds, Series 2004A, 4.500%, 7/01/25 – NPFG Insured 7/16 at 100.00 AA– 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding Series 2015-I, 5.000%, 4/15/38 10/25 at 100.00 Aa2 $ Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) 9/18 at 100.00 Aaa Total Michigan Minnesota – 3.7% Minneapolis, Minnesota, General Obligation Bonds, Various Purpose Series 2014, 1.000%, 12/01/15 No Opt. Call AAA Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007-I, 4.850%, 7/01/38 (Alternative Minimum Tax) 7/16 at 100.00 AA+ Total Minnesota Mississippi – 0.2% Mississippi Development Bank, Revenue Bonds, Mississippi Municipal Energy Agency, Mississippi Power, Series 2006A, 5.000%, 3/01/21 – SYNCORA GTY Insured 3/16 at 100.00 Baa1 Missouri – 0.1% Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/28 10/18 at 100.00 AA+ Nebraska – 0.2% Douglas County Hospital Authority 3, Nebraska, Health Facilities Revenue Bonds, Nebraska Methodist Health System, Refunding Series 2015, 4.125%, 11/01/36 11/25 at 100.00 A– Nevada – 4.1% Clark County Water Reclamation District, Nevada, General Obligation Water Bonds, Series 2009A, 5.250%, 7/01/38 No Opt. Call AAA Clark County, Nevada, Airport Revenue Bonds, Tender Option Bond Trust Series 11823, 20.245%, 1/01/36 (IF) 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2015, 5.000%, 6/01/34 12/24 at 100.00 AA+ North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 AA– Total Nevada New Jersey – 1.7% New Jersey Economic Development Authority, School Facilities Construction Financing Program Bonds, Refunding Series 2011GG, 5.000%, 9/01/22 3/21 at 100.00 A– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2012A, 5.000%, 6/15/42 No Opt. Call A– Total New Jersey New Mexico – 0.4% New Mexico Mortgage Finance Authority, Multifamily Housing Revenue Bonds, St Anthony, Series 2007A, 5.250%, 9/01/42 (Alternative Minimum Tax) 9/17 at 100.00 N/R New York – 4.8% Dormitory Authority of the State of New York, FHA Insured Mortgage Hospital Revenue Bonds, Kaleida Health, Series 2006, 4.700%, 2/15/35 (Pre-refunded 8/15/16) 8/16 at 100.00 N/R (4) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Education Series 2006D, 5.000%, 3/15/36 (Pre-refunded 9/15/16) 9/16 at 100.00 N/R (4) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.250%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 – FGIC Insured 2/17 at 100.00 A Nuveen Investments 33 NXQ Nuveen Select Tax-Free Income Portfolio 2 Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value New York (continued) $ Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012F, 5.000%, 11/15/26 11/22 at 100.00 AA– $ Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB Total New York Ohio – 3.2% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 5.875%, 6/01/47 6/17 at 100.00 B Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.000%, 2/15/48 2/23 at 100.00 A+ Total Ohio Oklahoma – 1.6% Norman Regional Hospital Authority, Oklahoma, Hospital Revenue Bonds, Series 2005, 5.375%, 9/01/36 9/16 at 100.00 BBB– Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 5.000%, 2/15/42 2/17 at 100.00 AA 95 Oklahoma Development Finance Authority, Revenue Bonds, Saint John Health System, Series 2007, 5.000%, 2/15/42 (Pre-refunded 2/15/17) 2/17 at 100.00 N/R (4) Total Oklahoma Pennsylvania – 0.6% Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010B, 0.000%, 12/01/30 12/20 at 100.00 AA– Puerto Rico – 0.8% Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 5.000%, 12/01/20 12/15 at 100.00 AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Caa3 Total Puerto Rico Texas – 10.4% Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB+ Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 2013A, 5.500%, 4/01/53 10/23 at 100.00 BBB+ Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston Methodist Hospital System, Series 2015, 5.000%, 12/01/45 6/25 at 100.00 AA Harris County Health Facilities Development Corporation, Texas, Hospital Revenue Bonds, Texas Children's Hospital, Series 1995, 5.500%, 10/01/16 – NPFG Insured (ETM) No Opt. Call AA– (4) Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H: 0.000%, 11/15/24 – NPFG Insured No Opt. Call AA– 0.000%, 11/15/41 – NPFG Insured 11/31 at 53.78 AA– Houston, Texas, Airport System Revenue Bonds, Refunding Subordinate Lien Series 2007B, 5.000%, 7/01/25 – NPFG Insured 7/17 at 100.00 AA– Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B, 0.000%, 9/01/24 – AMBAC Insured No Opt. Call A2 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 2/16 at 100.00 BBB+ 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/41 8/17 at 24.20 AAA $ Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008, 0.000%, 8/15/41 (Pre-refunded 8/15/17) 8/17 at 24.20 N/R (4) Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 Baa1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2015B, 5.000%, 1/01/40 1/23 at 100.00 A Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012, 5.000%, 12/15/26 No Opt. Call A3 Texas State University System, Financing Revenue Bonds, Refunding Series 2006: 5.000%, 3/15/28 (Pre-refunded 3/15/16) – AGM Insured 3/16 at 100.00 AA (4) 5.000%, 3/15/28 (Pre-refunded 3/15/16) – AGM Insured 3/16 at 100.00 AA (4) Total Texas Utah – 0.8% Utah Transit Authority, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 6/15/36 6/17 at 38.77 AA– Virginia – 2.2% Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien Revenue Bonds, Series 2009C, 0.000%, 10/01/41 – AGC Insured 10/26 at 100.00 AA Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, Series 2007A, 5.250%, 9/01/37 9/17 at 100.00 BBB+ Total Virginia Washington – 3.3% Washington Health Care Facilities Authority, Revenue Bonds, Catholic Health Initiative, Series 2013A, 5.750%, 1/01/45 1/23 at 100.00 A+ Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2008D, 5.000%, 1/01/33 (Pre-refunded 1/01/18) 1/18 at 100.00 AA+ (4) Total Washington Wisconsin – 2.6% Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Gundersen Lutheran, Series 2011A, 5.250%, 10/15/39 10/21 at 100.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Mercy Alliance, Inc., Series 2012, 5.000%, 6/01/39 6/22 at 100.00 A2 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan Healthcare System, Series 2006A, 5.250%, 8/15/31 8/16 at 100.00 A– Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 6.000%, 5/01/36 5/19 at 100.00 AA– Total Wisconsin $ Total Municipal Bonds (cost $230,118,570) Nuveen Investments 35 NXQ Nuveen Select Tax-Free Income Portfolio 2 Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% Transportation – 0.0% $ Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 88 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $37,260) Total Long-Term Investments (cost $230,155,830) Other Assets Less Liabilities – 2.2% Net Assets – 100% $ All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company ("Las Vegas Monorail") filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund is not accruing income for either senior interest corporate bond. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 36 Nuveen Investments NXR Nuveen Select Tax-Free Income Portfolio 3 Portfolio of Investments September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 95.3% MUNICIPAL BONDS – 95.3% Alaska – 1.2% $ Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A, 5.000%, 6/01/32 12/15 at 100.00 B $ California – 20.6% Anaheim Public Financing Authority, California, Lease Revenue Bonds, Public Improvement Project, Series 1997C, 0.000%, 9/01/35 – AGM Insured No Opt. Call AA California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Los Angeles County Securitization Corporation, Series 2006A, 5.600%, 6/01/36 12/18 at 100.00 B California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 5.000%, 6/01/26 12/15 at 100.00 B– California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006, 5.000%, 4/01/37 4/16 at 100.00 A+ California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital Project, Series 2009, 6.750%, 2/01/38 8/19 at 100.00 Aa2 California Statewide Financing Authority, Tobacco Settlement Asset-Backed Bonds, Pooled Tobacco Securitization Program, Series 2002A, 5.625%, 5/01/29 11/15 at 100.00 BBB+ Folsom Cordova Unified School District, Sacramento County, California, General Obligation Bonds, School Facilities Improvement District 4, Series 2007A, 0.000%, 10/01/28 – NPFG Insured No Opt. Call AA– Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/28 – AMBAC Insured No Opt. Call A+ Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B+ 5.000%, 6/01/33 6/17 at 100.00 B Kern Community College District, California, General Obligation Bonds, Series 2003A, 0.000%, 3/01/28 – FGIC Insured No Opt. Call Aa2 Mount San Antonio Community College District, Los Angeles County, California, General Obligation Bonds, Election of 2008, Series 2013A, 0.000%, 8/01/43 8/35 at 100.00 AA Norwalk La Mirada Unified School District, Los Angeles County, California, General Obligation Bonds, Election of 2002, Series 2007C, 0.000%, 8/01/32 – AGM Insured No Opt. Call AA Palomar Pomerado Health, California, General Obligation Bonds, Capital Appreciation, Election of 2004, Series 2007A, 0.000%, 8/01/25 – NPFG Insured No Opt. Call AA– Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured No Opt. Call AA– Placer Union High School District, Placer County, California, General Obligation Bonds, Series 2004C, 0.000%, 8/01/32 – AGM Insured No Opt. Call AA Poway Unified School District, San Diego County, California, General Obligation Bonds, School Facilities Improvement District 2007-1, Series 2009A, 0.000%, 8/01/32 No Opt. Call AA– Rancho Mirage Redevelopment Agency, California, Tax Allocation Bonds, Combined Whitewater and 1984 Project Areas, Series 2003A, 0.000%, 4/01/35 – NPFG Insured No Opt. Call AA– Riverside Public Financing Authority, California, Tax Allocation Bonds, University Corridor, Series 2007C, 5.000%, 8/01/37 – NPFG Insured 8/17 at 100.00 AA– Total California Colorado – 5.3% Arkansas River Power Authority, Colorado, Power Revenue Bonds, Series 2006, 5.250%, 10/01/40 – SYNCORA GTY Insured 10/16 at 100.00 BBB– Nuveen Investments 37 NXR Nuveen Select Tax-Free Income Portfolio 3 Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Colorado (continued) $ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 1/20 at 100.00 AA– $ Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital Association, Series 2007, 5.250%, 5/15/42 5/17 at 100.00 A– Denver City and County, Colorado, Airport System Revenue Bonds, Subordinate Lien Series 2013B, 5.000%, 11/15/43 11/23 at 100.00 A E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, 9/01/32 – NPFG Insured No Opt. Call AA– E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/28 – NPFG Insured 9/20 at 63.98 AA– Total Colorado Connecticut – 2.2% Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, Series 2007Z-1, 5.000%, 7/01/42 7/16 at 100.00 AAA University of Connecticut, General Obligation Bonds, Refunding Series 2014A, 4.000%, 2/15/16 No Opt. Call AA Total Connecticut District of Columbia – 0.0% 80 District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001, 6.250%, 5/15/24 11/15 at 100.00 A1 Florida – 3.5% Florida State Board of Education, Public Education Capital Outlay Bonds, Refunding Series 2014C, 4.000%, 6/01/16 No Opt. Call AAA Hillsborough County Industrial Development Authority, Florida, Hospital Revenue Bonds, Tampa General Hospital, Series 2006, 5.250%, 10/01/41 10/16 at 100.00 A JEA St. Johns River Power Park System, Florida, Revenue Bonds, 2012-Issue 2 Series 25, 5.000%, 10/01/16 No Opt. Call Aa2 Total Florida Georgia – 0.5% Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Refunding Series 2005A, 5.000%, 9/01/18 No Opt. Call AA+ Illinois – 13.5% Chicago Board of Education, Illinois, General Obligation Bonds, Series 1999A, 0.000%, 12/01/28 – FGIC Insured No Opt. Call AA– Chicago, Illinois, General Obligation Bonds, Project & Refunding Series 2006A, 4.625%, 1/01/31 – AGM Insured 1/16 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Rehabilitation Institute of Chicago, Series 2013A, 6.000%, 7/01/43 7/23 at 100.00 A– Illinois Finance Authority, Revenue Bonds, Resurrection Health Care System, Series 1999B, 5.000%, 5/15/24 – AGM Insured 5/18 at 100.00 AA Illinois Finance Authority, Revenue Bonds, University of Chicago, Tender Option Bond Trust 2015-XF0248, 9.272%, 7/01/46 (Pre-refunded 7/01/17) (IF) (4) 7/17 at 100.00 AA+ (5) Illinois Finance Authority, Revenue Bonds, YMCA of Southwest Illinois, Series 2005, 5.000%, 9/01/31 – RAAI Insured 3/16 at 100.00 AA Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A, 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., University Center Project, Series 2006B, 5.000%, 5/01/25 11/16 at 100.00 BBB+ Illinois Health Facilities Authority, Revenue Bonds, Evangelical Hospitals Corporation, Series 1992C, 6.250%, 4/15/22 (ETM) No Opt. Call N/R (5) 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Illinois (continued) $ Illinois Housing Development Authority, Homeowner Mortgage Revenue Bonds, Series 2006C2, 5.050%, 8/01/27 (Alternative Minimum Tax) 2/16 at 100.00 AA $ Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/23 No Opt. Call A– Kankakee & Will Counties Community Unit School District 5, Illinois, General Obligation Bonds, Series 2006, 0.000%, 5/01/23 – AGM Insured No Opt. Call Aa3 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/30 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/31 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/36 – NPFG Insured No Opt. Call AA– 0.000%, 6/15/37 – NPFG Insured No Opt. Call AA– Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2007, 5.000%, 3/01/22 – NPFG Insured 3/17 at 100.00 AA– University of Illinois, Health Services Facilities System Revenue Bonds, Series 2013, 6.000%, 10/01/42 10/23 at 100.00 A Total Illinois Indiana – 0.5% Indiana Finance Authority, Tax-Exempt Private Activity Revenue Bonds, I-69 Section 5 Project, Series 2014, 5.250%, 9/01/34 (Alternative Minimum Tax) 9/24 at 100.00 BBB Zionsville Community Schools Building Corporation, Indiana, First Mortgage Bonds, Series 2005Z, 0.000%, 7/15/28 – AGM Insured No Opt. Call AA Total Indiana Iowa – 2.6% Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 5.000%, 7/01/20 7/16 at 100.00 BB+ Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company Project, Series 2013, 5.000%, 12/01/19 No Opt. Call BB– Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 5.600%, 6/01/34 6/17 at 100.00 B+ Total Iowa Kansas – 1.1% Lawrence, Kansas, Hospital Revenue Bonds, Lawrence Memorial Hospital, Refunding Series 2006: 5.125%, 7/01/26 7/16 at 100.00 A1 4.875%, 7/01/36 7/16 at 100.00 A1 Total Kansas Louisiana – 1.0% Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 5.000%, 5/01/41 (Pre-refunded 5/01/16) – AGM Insured 5/16 at 100.00 Aa1 (5) Maryland – 1.6% Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A, 5.250%, 9/01/23 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 Montgomery County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2012A, 5.000%, 11/01/15 No Opt. Call AAA Total Maryland Michigan – 2.5% Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 7/22 at 100.00 BBB+ Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 4.625%, 7/01/34 – FGIC Insured 7/16 at 100.00 AA– Nuveen Investments 39 NXR Nuveen Select Tax-Free Income Portfolio 3 Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Michigan (continued) $ Detroit, Michigan, Water Supply System Second Lien Revenue Refunding Bonds, Series 2006C, 5.000%, 7/01/33 – AGM Insured No Opt. Call AA $ Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) 9/18 at 100.00 Aaa Total Michigan Minnesota – 1.8% St. Paul Housing and Redevelopment Authority, Minnesota, Hospital Revenue Bonds, HealthEast Inc., Series 2005, 6.000%, 11/15/30 (Pre-refunded 11/15/15) 11/15 at 100.00 BBB– (5) Missouri – 0.1% Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/28 10/18 at 100.00 AA+ Montana – 0.8% Montana Facilities Finance Authority, Revenue Bonds, Sisters of Charity of Leavenworth Health Services Corporation, Composite Deal Series 2010A, 4.750%, 1/01/40 1/20 at 100.00 AA– Nevada – 1.8% Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran International Airport, Series 2010A, 5.250%, 7/01/42 1/20 at 100.00 A+ North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 AA– Total Nevada New Jersey – 2.2% New Jersey Economic Development Authority, Revenue Bonds, Motor Vehicle Surcharge, Series 2004A, 5.000%, 7/01/34 – NPFG Insured 1/16 at 100.00 AA– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, 0.000%, 12/15/28 – AMBAC Insured No Opt. Call A– Total New Jersey New Mexico – 0.5% New Mexico Mortgage Finance Authority, Multifamily Housing Revenue Bonds, St Anthony, Series 2007A, 5.250%, 9/01/42 (Alternative Minimum Tax) 9/17 at 100.00 N/R New York – 4.2% Dormitory Authority of the State of New York, FHA Insured Mortgage Hospital Revenue Bonds, Kaleida Health, Series 2006, 4.700%, 2/15/35 (Pre-refunded 8/15/16) 8/16 at 100.00 N/R (5) Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Education Series 2006D, 5.000%, 3/15/36 (Pre-refunded 9/15/16) 9/16 at 100.00 N/R (5) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding Series 2012F, 5.000%, 11/15/26 11/22 at 100.00 AA– New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 4.750%, 11/01/27 5/17 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal Series 2007B, 4.750%, 11/01/27 (Pre-refunded 5/01/17) 5/17 at 100.00 N/R (5) Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 12/20 at 100.00 BBB Total New York Ohio – 3.8% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 6.000%, 6/01/42 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Ohio (continued) $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 6/22 at 100.00 B– $ Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1, 5.000%, 2/15/48 2/23 at 100.00 A+ Total Ohio Pennsylvania – 1.9% Dauphin County Industrial Development Authority, Pennsylvania, Water Development Revenue Refunding Bonds, Dauphin Consolidated Water Supply Company, Series 1992B, 6.700%, 6/01/17 No Opt. Call A– Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Subordinate Special Revenue Bonds, Series 2010B, 0.000%, 12/01/30 12/20 at 100.00 AA– Total Pennsylvania Puerto Rico – 2.0% Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, 7/01/31 – AMBAC Insured No Opt. Call CC Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/54 – AMBAC Insured No Opt. Call Caa3 Total Puerto Rico Rhode Island – 0.6% Rhode Island Economic Development Corporation, Airport Revenue Bonds, Refunding Series 2005A, 4.625%, 7/01/26 – NPFG Insured (Alternative Minimum Tax) 1/16 at 100.00 AA– South Carolina – 0.5% South Carolina Public Service Authority, Electric System Revenue Bonds, Santee Cooper, Refunding Series 2011B, 5.000%, 12/01/15 No Opt. Call AA– Tennessee – 0.4% Chattanooga Health, Educational and Housing Facility Board, Tennessee, Hospital Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/45 1/23 at 100.00 A+ Texas – 9.4% Central Texas Regional Mobility Authority, Revenue Bonds, Senior Lien Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB+ Grand Parkway Transportation Corporation, Texas, System Toll Revenue Bonds, First Tier Series 2013A, 5.500%, 4/01/53 10/23 at 100.00 BBB+ Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H: 0.000%, 11/15/32 – NPFG Insured 11/31 at 94.05 AA– 0.000%, 11/15/36 – NPFG Insured 11/31 at 73.51 AA– Harris County-Houston Sports Authority, Texas, Revenue Bonds, Third Lien Series 2004A-3, 0.000%, 11/15/32 – NPFG Insured 11/24 at 62.70 AA– Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Senior Lien Series 2001A: 0.000%, 11/15/34 – NPFG Insured 11/30 at 78.27 AA 0.000%, 11/15/38 – NPFG Insured 11/30 at 61.17 AA Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 2/16 at 100.00 BBB+ Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, Southwest Airlines Company, Series 2010, 5.250%, 11/01/40 11/20 at 100.00 Baa1 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier Capital Appreciation Series 2008I, 6.200%, 1/01/42 – AGC Insured 1/25 at 100.00 AA Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 Nuveen Investments 41 NXR Nuveen Select Tax-Free Income Portfolio 3 Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Texas (continued) $ Texas Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier Series 2002A, 0.000%, 8/15/25 – AMBAC Insured No Opt. Call A– $ Total Texas Utah – 1.1% Utah Transit Authority, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 6/15/36 6/17 at 38.77 AA– Virginia – 2.5% Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital Appreciation Series 2012B, 0.000%, 7/15/32 7/28 at 100.00 BBB Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 4.4% Energy Northwest, Washington, Electric Revenue Bonds, Columbia Generating Station – Nuclear Project 2, Series 2006C, 5.000%, 7/01/24 (Pre-refunded 7/01/16) 7/16 at 100.00 Aa1 (5) Grant County Public Utility District 2, Washington, Revenue Bonds, Priest Rapids Hydroelectric Project, Refunding Series 2012A, 5.000%, 1/01/16 No Opt. Call AA Washington Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer Research Center, Series 2011A, 5.625%, 1/01/35 1/21 at 100.00 A Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, Series 2012A, 5.000%, 10/01/32 10/22 at 100.00 AA Total Washington Wisconsin – 1.2% Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, Series 2012B, 5.000%, 2/15/32 2/22 at 100.00 A– Wisconsin, General Obligation Refunding Bonds, Series 2003-3, 5.000%, 11/01/26 11/15 at 100.00 AA Total Wisconsin $ Total Municipal Bonds (cost $167,546,060) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% Transportation – 0.0% $ 92 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 5.500% 7/15/19 N/R $ 25 Las Vegas Monorail Company, Senior Interest Bonds (6), (7) 3.000% 7/15/55 N/R $ Total Corporate Bonds (cost $10,497) Total Long-Term Investments (cost $167,556,557) Other Assets Less Liabilities – 4.7% (8) Net Assets – 100% $ 42 Nuveen Investments Investments in Derivatives as of September 30, 2015 Interest Rate Swaps outstanding: Fund Fixed Rate Unrealized Notional Pay/Receive Floating Rate Fixed Rate Payment Effective Termination Appreciation Counterparty Amount Floating Rate Index (Annualized ) Frequency Date (9 ) Date (Depreciation ) JPMorgan $ Receive USD-BMA % Quarterly 6/29/16 6/29/26 $ ) All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below. investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. During January 2010, Las Vegas Monorail Company ("Las Vegas Monorail") filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund is not accruing income for either senior interest corporate bond. Other assets less liabilities includes the unrealized appreciation (depreciation) of certain over-the-counter derivatives as presented on the Statement of Assets and Liabilities. The unrealized appreciation (depreciation) of exchange-cleared and exchange-traded derivatives is recognized as part of the cash collateral at brokers and/or the receivable or payable for variation margin as presented on the Statement of Assets and Liabilities, when applicable. Effective date represents the date on which both the Fund and counterparty commence interest payment accruals on each contract. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. USD-BMA United States Dollar-Bond Market Association See accompanying notes to financial statements. Nuveen Investments 43 NXC Nuveen California Select Tax-Free Income Portfolio Portfolio of Investments September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 97.6% MUNICIPAL BONDS – 97.6% Consumer Staples – 3.9% $ 75 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma County Tobacco Securitization Corporation, Series 2005, 4.250%, 6/01/21 12/15 at 100.00 BBB+ $ California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Revenue Bonds, Fresno County Tobacco Funding Corporation, Series 2002, 5.625%, 6/01/23 12/15 at 100.00 Aa1 Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1, 5.000%, 6/01/33 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-2, 5.300%, 6/01/37 6/22 at 100.00 B Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds, Series 2005A-1, 5.500%, 6/01/45 12/15 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 3.1% California Educational Facilities Authority, Revenue Bonds, Santa Clara University, Series 2008A, 5.625%, 4/01/37 4/18 at 100.00 Aa3 20 California Educational Facilities Authority, Revenue Bonds, University of Redlands, Series 2005A, 5.000%, 10/01/35 10/15 at 100.00 A3 California Municipal Finance Authority, Charter School Revenue Bonds, Rocketship Education Multiple Projects, Series 2014A , 7.250%, 6/01/43 6/22 at 102.00 N/R California State University, Systemwide Revenue Bonds, Series 2015A, 5.000%, 11/01/38 11/25 at 100.00 Aa2 California Statewide Communities Development Authority, School Facility Revenue Bonds, Alliance College-Ready Public Schools, Series 2011A, 7.000%, 7/01/46 7/21 at 100.00 BBB– Total Education and Civic Organizations Health Care – 5.5% California Health Facilities Financing Authority, Revenue Bonds, Lucile Salter Packard Children's Hospital, Series 2014A, 5.000%, 8/15/43 8/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014A, 5.000%, 10/01/38 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Providence Health & Services, Series 2014B, 5.000%, 10/01/44 10/24 at 100.00 AA California Health Facilities Financing Authority, Revenue Bonds, Rady Children's Hospital – San Diego, Series 2011, 5.250%, 8/15/41 8/21 at 100.00 AA– California Statewide Community Development Authority, Revenue Bonds, Childrens Hospital of Los Angeles, Series 2007, 5.000%, 8/15/47 8/17 at 100.00 BBB+ California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2001C, 5.250%, 8/01/31 8/16 at 100.00 A+ Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 6.625%, 11/01/29 11/19 at 100.00 Ba1 Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2010, 6.000%, 11/01/41 11/20 at 100.00 Ba1 San Buenaventura, California, Revenue Bonds, Community Memorial Health System, Series 2011, 7.500%, 12/01/41 12/21 at 100.00 BB Upland, California, Certificates of Participation, San Antonio Community Hospital, Series 2011, 6.500%, 1/01/41 1/21 at 100.00 A– Total Health Care 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily – 1.0% $ California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2010A, 6.400%, 8/15/45 8/20 at 100.00 BBB $ California Municipal Finance Authority, Mobile Home Park Revenue Bonds, Caritas Projects Series 2012A, 5.500%, 8/15/47 8/22 at 100.00 BBB California Municipal Finance Authority, Mobile Home Park Senior Revenue Bonds, Caritas Affordable Housing, Inc. Projects, Series 2014A: 25 5.250%, 8/15/39 8/24 at 100.00 BBB 65 5.250%, 8/15/49 8/24 at 100.00 BBB Total Housing/Multifamily Housing/Single Family – 0.0% 15 California Housing Finance Agency, Home Mortgage Revenue Bonds, Series 2006H, 5.750%, 8/01/30 – FGIC Insured (Alternative Minimum Tax) 2/16 at 100.00 A Industrials – 1.1% California Pollution Control Financing Authority, Solid Waste Disposal Revenue Bonds, Republic Services Inc., Series 2002C, 5.250%, 6/01/23 (Mandatory put 12/01/17) (Alternative Minimum Tax) No Opt. Call BBB+ Tax Obligation/General – 33.0% California State, General Obligation Bonds, Various Purpose Refunding Series 2015, 5.000%, 8/01/34 8/25 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2009, 5.500%, 11/01/39 11/19 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2012, 5.250%, 4/01/35 4/22 at 100.00 AA– Golden West Schools Financing Authority, California, General Obligation Revenue Refunding Bonds, School District Program, Series 1999A: 0.000%, 8/01/16 – NPFG Insured No Opt. Call AA– 0.000%, 2/01/17 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/17 – NPFG Insured No Opt. Call AA– 0.000%, 2/01/18 – NPFG Insured No Opt. Call AA– Mountain View-Los Altos Union High School District, Santa Clara County, California, General Obligation Capital Appreciation Bonds, Series 1995C: 0.000%, 5/01/17 – NPFG Insured No Opt. Call Aa1 0.000%, 5/01/18 – NPFG Insured No Opt. Call Aa1 Palomar Pomerado Health, California, General Obligation Bonds, Convertible Capital Appreciation, Election 2004 Series 2010A: 0.000%, 8/01/34 No Opt. Call A+ 0.000%, 8/01/35 No Opt. Call A+ San Bernardino Community College District, California, General Obligation Bonds, Election of 2008 Series 2009B, 0.000%, 8/01/44 No Opt. Call Aa2 West Hills Community College District, California, General Obligation Bonds, School Facilities 8/31 at 100.00 AA Improvement District 3, 2008 Election Series 2011, 0.000%, 8/01/38 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 22.2% Bell Community Redevelopment Agency, California, Tax Allocation Bonds, Bell Project Area, Series 2003, 5.625%, 10/01/33 – RAAI Insured 10/15 at 100.00 AA California State Public Works Board, Lease Revenue Bonds, Department of Corrections & Rehabilitation, Various Correctional Facilities Series 2013F, 5.250%, 9/01/33 9/23 at 100.00 A+ California State Public Works Board, Lease Revenue Bonds, Various Capital Projects, Series 2009-I, 6.375%, 11/01/34 11/19 at 100.00 A+ Chino Redevelopment Agency, California, Merged Chino Redevelopment Project Area Tax Allocation Bonds, Series 2006, 5.000%, 9/01/38 – AMBAC Insured 9/16 at 101.00 A Fontana Public Financing Authority, California, Tax Allocation Revenue Bonds, North Fontana Redevelopment Project, Series 2005A, 5.000%, 10/01/32 – AMBAC Insured 10/15 at 100.00 A Nuveen Investments 45 NXC Nuveen California Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Fontana Redevelopment Agency, San Bernardino County, California, Tax Allocation Bonds, Jurupa Hills Redevelopment Project, Refunding Series 1997A, 5.500%, 10/01/27 10/15 at 100.00 A– $ Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2015A, 5.000%, 6/01/40 6/25 at 100.00 A+ Inglewood Redevelopment Agency, California, Tax Allocation Bonds, Merged Redevelopment Project, Subordinate Lien Series 2007A-1, 5.000%, 5/01/23 – AMBAC Insured 5/17 at 100.00 BBB+ Irvine Unified School District, California, Special Tax Bonds, Community Facilities District Series 2006A: 55 5.000%, 9/01/26 9/16 at 100.00 N/R 5.125%, 9/01/36 9/16 at 100.00 N/R Los Angeles Community Redevelopment Agency, California, Lease Revenue Bonds, Manchester Social Services Project, Series 2005, 5.000%, 9/01/37 – AMBAC Insured 3/16 at 100.00 A1 National City Community Development Commission, California, Tax Allocation Bonds, National City Redevelopment Project, Series 2011, 6.500%, 8/01/24 8/21 at 100.00 A– Norco Redevelopment Agency, California, Tax Allocation Bonds, Project Area 1, Series 2009, 7.000%, 3/01/34 3/18 at 100.00 A+ 50 Novato Redevelopment Agency, California, Tax Allocation Bonds, Hamilton Field Redevelopment Project, Series 2011, 6.750%, 9/01/40 9/21 at 100.00 BBB+ 60 Patterson Public Finance Authority, California, Revenue Bonds, Community Facilities District 2001-1, Subordinate Lien Series 2013B, 5.875%, 9/01/39 9/23 at 100.00 N/R Patterson Public Financing Authority, California, Revenue Bonds, Community Facilities District 2001-1, Senior Series 2013A: 5.250%, 9/01/30 9/23 at 100.00 N/R 5.750%, 9/01/39 9/23 at 100.00 N/R Pittsburg Redevelopment Agency, California, Tax Allocation Bonds, Los Medanos Community Development Project, Refunding Series 2008A, 6.500%, 9/01/28 9/18 at 100.00 BBB– Rancho Santa Fe CSD Financing Authority, California, Revenue Bonds, Superior Lien Series 2011A, 5.750%, 9/01/30 9/21 at 100.00 BBB+ 30 Riverside County Redevelopment Agency, California, Tax Allocation Bonds, Jurupa Valley Project Area, Series 2011B, 6.500%, 10/01/25 10/21 at 100.00 A Sacramento City Financing Authority, California, Lease Revenue Refunding Bonds, Series 1993A, 5.400%, 11/01/20 – NPFG Insured No Opt. Call AA– San Diego County Regional Transportation Commission, California, Sales Tax Revenue Bonds, Series 2012A, 5.000%, 4/01/42 4/22 at 100.00 AAA 65 San Francisco City and County Redevelopment Agency Successor Agency, California, Special Tax Bonds, Community Facilities District 7, Hunters Point Shipyard Phase One Improvements, Refunding Series 2014, 5.000%, 8/01/39 No Opt. Call N/R 25 San Francisco Redevelopment Finance Authority, California, Tax Allocation Revenue Bonds, Mission Bay North Redevelopment Project, Series 2011C, 6.750%, 8/01/41 2/21 at 100.00 A– San Francisco Redevelopment Financing Authority, California, Tax Allocation Revenue Bonds, Mission Bay South Redevelopment Project, Series 2011D: 25 7.000%, 8/01/33 2/21 at 100.00 BBB+ 30 7.000%, 8/01/41 2/21 at 100.00 BBB+ San Jose Redevelopment Agency, California, Tax Allocation Bonds, Merged Area Redevelopment Project, Series 2006C, 5.000%, 8/01/25 – NPFG Insured 8/17 at 100.00 AA– Santa Clara County Board of Education, California, Certificates of Participation, Series 2002, 5.000%, 4/01/25 – NPFG Insured 10/15 at 100.00 AA– 40 Signal Hill Redevelopment Agency, California, Project 1 Tax Allocation Bonds, Series 2011, 7.000%, 10/01/26 4/21 at 100.00 N/R Travis Unified School District, Solano County, California, Certificates of Participation, Series 2006, 5.000%, 9/01/26 – FGIC Insured 9/16 at 100.00 A3 Turlock Public Financing Authority, California, Tax Allocation Revenue Bonds, Series 2011, 7.500%, 9/01/39 3/21 at 100.00 A– 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2012A, 5.000%, 10/01/32 – AGM Insured 10/22 at 100.00 AA $ 70 Yorba Linda Redevelopment Agency, Orange County, California, Tax Allocation Revenue Bonds, Yorba Linda Redevelopment Project, Subordinate Lien Series 2011A, 6.500%, 9/01/32 9/21 at 100.00 A– Total Tax Obligation/Limited Transportation – 6.7% Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Junior Lien Series 2013C, 6.500%, 1/15/43 1/24 at 100.00 BB+ Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, Refunding Series 2013A: 5.000%, 1/15/42 – AGM Insured 1/24 at 100.00 AA 5.750%, 1/15/46 1/24 at 100.00 BBB– 6.000%, 1/15/53 1/24 at 100.00 BBB– Long Beach, California, Harbor Revenue Bonds, Series 2015D, 5.000%, 5/15/42 5/25 at 100.00 AA Port of Oakland, California, Revenue Bonds, Refunding Series 2012P, 5.000%, 5/01/31 (Alternative Minimum Tax) No Opt. Call A+ Total Transportation U.S. Guaranteed – 11.5% (4) California Educational Facilities Authority, Revenue Bonds, Santa Clara University, Series 2008A, 5.625%, 4/01/37 (Pre-refunded 4/01/18) 4/18 at 100.00 N/R (4) 35 California Educational Facilities Authority, Revenue Bonds, University of the Pacific, Series 2006, 5.000%, 11/01/21 (Pre-refunded 11/01/15) 11/15 at 100.00 A2 (4) California State Public Works Board, Lease Revenue Bonds, Department of Corrections, Calipatria State Prison, Series 1991A, 6.500%, 9/01/17 – NPFG Insured (ETM) No Opt. Call AA– (4) Healdsburg Public Financing Authority, California, Wastewater Revenue Bonds, Series 2006, 5.000%, 4/01/36 (Pre-refunded 4/01/16) – NPFG Insured 4/16 at 100.00 AA (4) Loma Linda, California, Hospital Revenue Bonds, Loma Linda University Medical Center, Series 2008A, 8.250%, 12/01/38 (Pre-refunded 12/01/17) 12/17 at 100.00 BB+ (4) Merced Irrigation District, California, Certificates of Participation, Water and Hydroelectric Series 2008B, 0.000%, 9/01/23 (Pre-refunded 9/01/16) 9/16 at 64.56 A (4) Sacramento County Sanitation Districts Financing Authority, California, Revenue Bonds, Series 2006, 5.000%, 12/01/31 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA (4) San Mateo Union High School District, San Mateo County, California, Certificates of Participation, Phase 1, Series 2007A, 5.000%, 12/15/30 (Pre-refunded 12/15/17) – AMBAC Insured 12/17 at 100.00 N/R (4) Santa Clara Valley Transportation Authority, California, Sales Tax Revenue Bonds, Series 2007A, 5.000%, 4/01/36 (Pre-refunded 4/01/17) – AMBAC Insured 4/17 at 100.00 AA+ (4) Total U.S. Guaranteed Utilities – 2.0% Imperial Irrigation District, California, Electric System Revenue Bonds, Refunding Series 2011A, 5.500%, 11/01/41 11/20 at 100.00 AA– Long Beach Bond Finance Authority, California, Natural Gas Purchase Revenue Bonds, Series 2007A, 5.500%, 11/15/37 No Opt. Call A Total Utilities Water and Sewer – 7.6% Bay Area Water Supply and Conservation Agency, California, Revenue Bonds, Capital Cost Recovery Prepayment Program, Series 2013A, 5.000%, 10/01/34 4/23 at 100.00 AA– California Pollution Control Financing Authority, Water Furnishing Revenue Bonds, Poseidon Resources Channelside LP Desalination Project, Series 2012: 5.000%, 7/01/37 (Alternative Minimum Tax) No Opt. Call Baa3 5.000%, 11/21/45 (Alternative Minimum Tax) No Opt. Call Baa3 Nuveen Investments 47 NXC Nuveen California Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Escondido Joint Powers Financing Authority, California, Revenue Bonds, Water System Financing, Series 2012, 5.000%, 9/01/41 3/22 at 100.00 AA– $ Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2014A, 5.000%, 7/01/44 7/24 at 100.00 AA Total Water and Sewer $ Total Long-Term Investments (cost $85,245,978) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT TERM INVESTMENTS – 0.4% MUNICIPAL BONDS – 0.4% Health Care – 0.4% $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014A, 6.000%, 12/15/15 (5) No Opt. Call N/R $ California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014B, 6.000%, 12/15/15 (5) No Opt. Call N/R California Statewide Community Development Authority, Revenue Bonds, Daughters of Charity Health System, Series 2014C, 6.000%, 12/15/15 (5) No Opt. Call N/R $ Total Short-Term Investments (cost $405,000) Total Investments (cost $85,650,978) – 98.0% Other Assets Less Liabilities – 2.0% Net Assets – 100% $ All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. (ETM) Escrowed to maturity. See accompanying notes to financial statements. 48 Nuveen Investments NXN Nuveen New York Select Tax-Free Income Portfolio Portfolio of Investments September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 96.9% MUNICIPAL BONDS – 96.9% Consumer Staples – 2.2% $ Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Refunding Series 2006A-2, 5.250%, 6/01/26 6/16 at 100.00 B $ Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, Series 2006A-3, 5.000%, 6/01/35 6/16 at 100.00 B TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006: 4.750%, 6/01/22 6/16 at 100.00 BBB– 5.000%, 6/01/26 6/16 at 100.00 BB– Total Consumer Staples Education and Civic Organizations – 22.6% Albany Industrial Development Agency, New York, Revenue Bonds, Albany Law School, Series 2007A, 5.000%, 7/01/31 7/17 at 100.00 BBB Albany Industrial Development Agency, New York, Revenue Bonds, Brighter Choice Charter Schools, Series 2007A, 5.000%, 4/01/37 4/17 at 100.00 B Buffalo and Erie County Industrial Land Development Corporation, New York, Revenue Bonds, Enterprise Charter School Project, Series 2011A, 7.500%, 12/01/40 12/20 at 100.00 B 30 Cattaraugus County Industrial Development Agency, New York, Revenue Bonds, St. Bonaventure University, Series 2006, 5.000%, 5/01/23 5/16 at 100.00 BBB– Dormitory Authority of the State of New York, General Revenue Bonds, Manhattan College, Series 2007A, 5.000%, 7/01/41 – RAAI Insured 7/17 at 100.00 AA Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, Series 2013A, 5.000%, 7/01/44 7/23 at 100.00 A– Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured No Opt. Call AA– Dormitory Authority of the State of New York, Icahn School of Medicine at Mount Sinai, Revenue Bonds, Series 2015A, 5.000%, 7/01/40 7/25 at 100.00 A– Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory Facilities, Series 2015A: 20 5.000%, 7/01/31 No Opt. Call Aa3 25 5.000%, 7/01/33 No Opt. Call Aa3 Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 5.000%, 7/01/37 – NPFG Insured 7/17 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 2011A, 5.000%, 10/01/41 4/21 at 100.00 AAA Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2015A, 5.000%, 7/01/35 No Opt. Call AA– Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2010A, 5.000%, 7/01/40 7/20 at 100.00 Aa1 Dormitory Authority of the State of New York, Revenue Bonds, St. Joseph's College, Series 2010, 5.250%, 7/01/35 7/20 at 100.00 Ba1 Dutchess County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Bard College Refunding, Series 2007-A1, 5.000%, 8/01/46 8/17 at 100.00 Ba3 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2013, 5.000%, 9/01/38 9/23 at 100.00 A Monroe County Industrial Development Corporation, New York, Revenue Bonds, University of Rochester Project, Series 2011B, 5.000%, 7/01/41 7/21 at 100.00 AA– Nuveen Investments 49 NXN Nuveen New York Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: $ 5.000%, 1/01/31 – AMBAC Insured 1/17 at 100.00 BB+ $ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006, 4.750%, 3/01/46 – NPFG Insured 9/16 at 100.00 AA– New York City Trust for Cultural Resources, New York, Revenue Bonds, Wildlife Conservation Society, Series 2014A, 5.000%, 8/01/32 No Opt. Call AA– 65 Seneca County Industrial Development Authority, New York, Revenue Bonds, New York Chiropractic College, Series 2007, 5.000%, 10/01/27 10/17 at 100.00 BBB+ Total Education and Civic Organizations Financials – 1.0% New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, Series 2005, 5.250%, 10/01/35 No Opt. Call A Health Care – 6.7% California Statewide Community Development Authority, Revenue Bonds, Kaiser Permanente System, Series 2006, 5.000%, 3/01/41 3/16 at 100.00 A+ Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004, 5.000%, 8/01/29 – FGIC Insured 2/16 at 100.00 AA– Dormitory Authority of the State of New York, Highland Hospital of Rochester Revenue Bonds, Series 2010, 5.200%, 7/01/32 7/20 at 100.00 A Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.000%, 12/01/15 No Opt. Call Ba1 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, NYU Hospitals Center, Series 2011A, 6.000%, 7/01/40 7/20 at 100.00 A– Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John's Riverside Hospital, Series 2001B, 7.125%, 7/01/31 1/16 at 100.00 B+ Total Health Care Housing/Multifamily – 0.5% New York State Housing Finance Agency, Affordable Housing Revenue, Series 2007A, 5.250%, 11/01/38 (Alternative Minimum Tax) 11/17 at 100.00 Aa2 Industrials – 3.5% 40 Build New York City Resource Corporation, New York, Solid Waste Disposal Revenue Bonds, Pratt Paper NY, Inc. Project, Series 2014, 5.000%, 1/01/35 (Alternative Minimum Tax) 1/25 at 100.00 N/R New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade Center Project, Class 1 Series 2014, 5.000%, 11/15/44 11/24 at 100.00 N/R Total Industrials Long-Term Care – 0.6% Dormitory Authority of the State of New York, Non-State Supported Debt, Ozanam Hall of Queens Nursing Home Revenue Bonds, Series 2006, 5.000%, 11/01/31 11/16 at 100.00 Baa3 50 Dormitory Authority of the State of New York, Revenue Bonds, Providence Rest, Series 2005, 5.000%, 7/01/35 – ACA Insured 1/16 at 100.00 N/R 25 Suffolk County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Special Needs Facilities Pooled Program, Series 2008-B1, 5.500%, 7/01/18 7/16 at 100.00 N/R Yonkers Industrial Development Agency, New York, Civic Facilities Revenue Bonds, Special Needs Facilities Pooled Program Bonds, Series 2008-C1, 5.500%, 7/01/18 7/16 at 101.00 N/R Total Long-Term Care 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 3.7% $ New York City, New York, General Obligation Bonds, Fiscal 2008 Series D-1, 5.125%, 12/01/25 12/17 at 100.00 AA $ 5 New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 6/16 at 100.00 AA Yonkers, New York, General Obligation Bonds, Series 2011A, 5.000%, 10/01/24 – AGM Insured 10/21 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 26.1% Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2012D, 5.000%, 2/15/37 No Opt. Call AAA Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2014A, 5.000%, 3/15/44 No Opt. Call AAA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A, 5.750%, 2/15/47 2/21 at 100.00 A Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A, 5.000%, 2/15/47 2/17 at 100.00 A New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 1/17 at 100.00 AA New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal Series 2015S-2, 5.000%, 7/15/40 7/25 at 100.00 AA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2013 Series I, 5.000%, 5/01/38 5/23 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2014 Series D-1, 5.000%, 2/01/35 2/24 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Series 2011-D1, 5.250%, 2/01/30 2/21 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Tender Option Bond Trust 2015-XF0080, 13.516%, 5/01/32 (IF) 5/19 at 100.00 AAA New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2007, 5.000%, 4/01/27 10/17 at 100.00 AA+ New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Series 2005B, 5.500%, 4/01/20- AMBAC Insured (UB) (4) No Opt. Call AA+ New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Tender Option Bond Trust 09-6W, 13.250%, 3/15/37 (IF) (4) 3/17 at 100.00 AAA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2012A, 5.000%, 10/01/32 – AGM Insured 10/22 at 100.00 AA Total Tax Obligation/Limited Transportation – 9.6% Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2003A, 5.000%, 11/15/15 – FGIC Insured No Opt. Call AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2014B, 5.250%, 11/15/38 5/24 at 100.00 AA– New York City Industrial Development Agency, New York, Special Facilities Revenue Bonds, British Airways PLC, Series 1998, 5.250%, 12/01/32 (Alternative Minimum Tax) 12/15 at 100.00 BB New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade Center Project, Series 2011, 5.000%, 11/15/44 11/21 at 100.00 A+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Forth Series 2014, 5.000%, 9/01/33 9/24 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty Eighth Series 2008, Trust 2920, 18.072%, 3/16/17 – AGM Insured (IF) No Opt. Call AA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 12/15 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Total Transportation Nuveen Investments 51 NXN Nuveen New York Select Tax-Free Income Portfolio Portfolio of Investments (continued) September 30, 2015 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 11.2% (5) $ Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter's Hospital, Series 2008A, 5.250%, 11/15/32 (Pre-refunded 11/15/17) 11/17 at 100.00 N/R (5) $ Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk County Issue, Series 1986, 7.375%, 7/01/16 (ETM) No Opt. Call Aaa Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A, 5.000%, 7/01/37 (Pre-refunded 7/01/17) – NPFG Insured 7/17 at 100.00 AA (5) Dormitory Authority of the State of New York, Revenue Bonds, Memorial Sloan Kettering Cancer Center, Series 2006-1, 5.000%, 7/01/35 (Pre-refunded 7/01/16) 7/16 at 100.00 AA (5) Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. Project, Series 2006A, 6.000%, 11/15/36 (Pre-refunded 11/15/16) 11/16 at 100.00 N/R (5) Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Oneida Health System, Series 2007A: 5.250%, 2/01/27 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa 90 5.500%, 2/01/32 (Pre-refunded 2/01/17) 2/17 at 100.00 Aaa New York City, New York, General Obligation Bonds, Fiscal Series 2006J-1, 5.000%, 6/01/25 (Pre-refunded 6/01/16) 6/16 at 100.00 N/R (5) New York State Environmental Facilities Corporation, State Personal Income Tax Revenue Bonds, Series 2008A, 5.000%, 12/15/26 (Pre-refunded 12/15/17) (UB) 12/17 at 100.00 AAA Total U.S. Guaranteed Utilities – 8.1% Chautauqua County, New York, Industrial Development Agency, Exempt Facility Revenue Bonds, NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 2/20 at 100.00 Baa3 35 Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 AA– 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 AA– 50 Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 5.000%, 9/01/44 9/24 at 100.00 A– Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5.000%, 5/01/38 5/21 at 100.00 A– Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue Refunding Bonds, Covanta Energy Project, Series 2012A, 5.250%, 11/01/42 No Opt. Call BB+ Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE, 5.000%, 12/15/41 12/23 at 100.00 AAA Total Utilities Water and Sewer – 1.1% Buffalo Municipal Water Finance Authority, New York, Water System Revenue Bonds, Refunding Series 2015A, 5.000%, 7/01/29 7/25 at 100.00 A New York City Municipal Water Finance Authority, New York, Water and Sewerage System Revenue Bonds, Tender Option Bond Trust 2015-XF0097, 17.918%, 12/15/31 (IF) 6/18 at 100.00 AA+ Total Water and Sewer $ Total Long-Term Investments (cost $51,060,474) 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value SHORT-TERM INVESTMENTS – 5.4% MUNICIPAL BONDS – 5.4% Education and Civic Organizations – 1.3% $ Syracuse Industrial Development Agency, New York, Civic Facility Revenue, Syracuse University, Variable Rate Demand Obligations, Series 2005B, 0.010%, 12/01/35 (6) 10/15 at 100.00 A-1+ $ Tax Obligation/General – 1.4% New York City, New York, General Obligation Bonds, Variable Rate Demand Obligations, Fiscal Sub Series 2005F-4, 0.000%, 9/01/35 (6) 10/15 at 100.00 A-1 Tax Obligation/Limited – 1.3% Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Variable Rate Demand Obligations, Refunding Series 2002B-1, 0.010%, 11/01/22 (6) 3/16 at 100.00 A-1+ Transportation – 1.4% Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Variable Rate Demand Obligations, Series 2001B, 0.070%, 1/01/32 (6) 10/15 at 100.00 A-1+ $ Total Short-Term Investments (cost $3,100,000) Total Investments (cost $54,160,474) – 102.3% Floating Rate Obligations – (1.8)% ) Other Assets Less Liabilities – (0.5)% ) Net Assets – 100% $ All percentages shown in the Portfolio of Investments are based on net assets. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor's Group ("Standard & Poor's"), Moody's Investors Service, Inc. ("Moody's") or Fitch, Inc. ("Fitch") rating. Ratings below BBB by Standard & Poor's, Baa by Moody's or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment has a maturity of more than one year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect as of the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 53 Statement of Assets and Liabilities September 30, 2015 (Unaudited) Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Assets Long-term investments, at value (cost $217,460,212, $230,155,830, $167,556,557, $85,245,978 and $51,060,474, respectively) $ Short-term investments, at value (cost $–, $– $–, $405,000 and $3,100,000, respectively) — — — Cash Receivable for: Interest Investments sold — Other assets Total assets Liabilities Unrealized depreciation on interest rate swaps — — — Floating rate obligations — Payable for: Dividends Investments purchased — — — Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets $ Shares outstanding Net asset value ("NAV") per share outstanding $ Net assets consist of: Shares, $0.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets $ Authorized shares Unlimited Unlimited Unlimited Unlimited Unlimited See accompanying notes to financial statements. 54 Nuveen Investments Statement of Operations Six Months Ended September 30, 2015 (Unaudited) Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Investment Income $ Expenses Management fees Interest expense — Custodian fees Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Stock exchange listing fees Investor relations expenses Other Total expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) ) ) Swaps ) — ) — — Change in net unrealized appreciation (depreciation) of: Investments ) Swaps — — — Net realized and unrealized gain (loss) Net increase (decrease) in net assets from operations $ See accompanying notes to financial statements. Nuveen Investments 55 Statement of Changes in Net Assets (Unaudited) Select Tax-Free (NXP) Select Tax-Free 2 (NXQ) Select Tax-Free 3 (NXR) Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 9/30/15 3/31/15 9/30/15 3/31/15 9/30/15 3/31/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) ) Swaps ) — — — ) — Change in net unrealized appreciation (depreciation) of: Investments ) ) ) Swaps ) — — ) Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets from distributions to shareholders ) Capital Share Transactions Net proceeds from shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets from capital share transactions — Net increase (decrease) in net assets ) ) ) Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. 56 Nuveen Investments California Select Tax-Free (NXC) New York Select Tax-Free (NXN) Six Months Year Six Months Year Ended Ended Ended Ended 9/30/15 3/31/15 9/30/15 3/31/15 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps — Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps — Net increase (decrease) in net assets from operations Distributions to Shareholders From net investment income ) From accumulated net realized gains — ) — — Decrease in net assets from distributions to shareholders ) Capital Share Transactions Net proceeds from shares issued to shareholders due to reinvestment of distributions — — Net increase (decrease) in net assets from capital share transactions — — Net increase (decrease) in net assets ) ) Net assets at the beginning of period Net assets at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) $ $ $ ) See accompanying notes to financial statements. Nuveen Investments 57 Financial Highlights (Unaudited) Selected data for a share outstanding throughout each period: Investment Operations Less Distributions Beginning NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Total From Net Investment Income From Accumulated Net Realized Gains Total Ending NAV Ending Share Price Select Tax-Free (NXP) Year Ended 3/31: 2016(e) $ $ $ ) $ $ ) $ — $ ) $ $ ) — ) ) ) — ) ) — ) ) — ) ) ) — ) Select Tax-Free 2 (NXQ) Year Ended 3/31: 2016(e) ) ) — ) ) — ) ) ) — ) ) — ) ) — ) ) ) — ) (a) Total Return Based on NAV is the combination of changes in NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund's market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Share Price is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. 58 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Based on NAV (a) Based on Share Price (a) Ending Net Assets Expenses (b) Net Investment Income (Loss) Portfolio Turnover Rate (c) % )% $ %** %** 10 % (d) (d) 28 ) 40 24 19 ) 6 ) ** ** 13 (d) (d) 19 ) 23 19 20 ) 6 (b) The expense ratios reflect, among other things, the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund (as described in Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities), where applicable, as follows: Select Tax-Free (NXP) Year Ended 3/31: 2016(e) — % — Select Tax-Free 2 (NXQ) Year Ended 3/31: 2016(e) — % — * — * — * — * — (c) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. (d) During the fiscal year ended March 31, 2015, the Adviser voluntarily reimbursed the Fund for certain expenses incurred in connection with a equity shelf program. As a result, the Expenses and Net Investment Income (Loss) Ratios to Average Net Assets reflect this voluntary expense reimbursement from Adviser. The Expenses and Net Investment Income (Loss) Ratios to Average Net Assets excluding this expense reimbursement from Adviser are as follows: Ratios to Average Net Assets Net Investment Select Tax-Free (NXP) Expenses Income (Loss) Year Ended 3/31: 0.35% 3.98% Ratios to Average Net Assets Net Investment Select Tax-Free 2 (NXQ) Expenses Income (Loss) Year Ended 3/31: 0.40% 4.01% (e) For the six months ended September 30, 2015. * Rounds to less than 0.01%. ** Annualized. See accompanying notes to financial statements. Nuveen Investments 59 Financial Highlights (Unaudited) (continued) Selected data for a share outstanding throughout each period: Investment Operations Less Distributions Beginning NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Total From Net Investment Income From Accumulated Net Realized Gains Total Ending NAV Ending Share Price Select Tax-Free 3 (NXR) Year Ended 3/31: 2016(e) $ $ $ ) $ $ ) $ — $ ) $ $ ) — ) ) ) — ) ) — ) — * ) California Select Tax-Free (NXC) Year Ended 3/31: 2016(e) ) ) — ) — ) ) — ) ) ) — ) (a) Total Return Based on NAV is the combination of changes in NAV, reinvested dividend income at NAV and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund's market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Share Price is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. 60 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Based on NAV (a) Based on Share Price (a) Ending Net Assets Expenses (b) Net Investment Income (Loss) Portfolio Turnover Rate (c) % )% $ %** %** 8 % (d) (d) 21 ) 30 28 16 ) 4 ** ** 6 7 14 19 11 8 (b) The expense ratios reflect, among other things, the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund (as described in Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities), where applicable, as follows: Select Tax-Free 3 (NXR) Year Ended 3/31: 2016(e) — % — California Select Tax-Free (NXC) Year Ended 3/31: 2016(e) — % — (c) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. (d) During the fiscal year ended March 31, 2015, the Adviser voluntarily reimbursed the Fund for certain expenses incurred in connection with a equity shelf program. As a result, the Expenses and Net Investment Income (Loss) Ratios to Average Net Assets reflect this voluntary expense reimbursement from Adviser. The Expenses and Net Investment Income (Loss) Ratios to Average Net Assets excluding this expense reimbursement from Adviser are as follows: Ratios to Average Net Assets Net Investment Select Tax-Free 3 (NXR) Expenses Income (Loss) Year Ended 3/31: 0.42% 3.96% (e) For the six months ended September 30, 2015. * Rounds to less than $0.01 per share. ** Annualized. See accompanying notes to financial statements. Nuveen Investments 61 Financial Highlights (Unaudited) (continued) Selected data for a share outstanding throughout each period: Investment Operations Less Distributions Beginning NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Total From Net Investment Income From Accumulated Net Realized Gains Total Ending NAV Ending Share Price New York Select Tax-Free (NXN) Year Ended 3/31: 2016(d) $ $ $ ) $ $ ) $ — $ ) $ $ ) — ) — * ) — ) ) ) — ) (a) Total Return Based on NAV is the combination of changes in NAV, reinvested dividend income at NAV and reinvested capital gains distributions at NAV, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending NAV. The actual reinvest price for the last dividend declared in the period may often be based on the Fund's market price (and not its NAV), and therefore may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Share Price is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. 62 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Based on NAV (a) Based on Share Price (a) Ending Net Assets Expenses (b) Net Investment Income (Loss) Portfolio Turnover Rate (c) % )% $ %** %** 5 % 16 ) ) 26 23 19 ) 3 (b) The expense ratios reflect, among other things, the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund (as described in Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities), where applicable, as follows: New York Select Tax-Free (NXN) Year Ended 3/31: %** 2016(d) (c) Portfolio Turnover Rate is calculated based on the lesser of long-term purchases or sales (as disclosed in Note 5 – Investment Transactions) divided by the average long-term market value during the period. (d) For the six months ended September 30, 2015. * Rounds to less than $0.01 per share. ** Annualized. See accompanying notes to financial statements. Nuveen Investments 63 Notes to Financial Statements (Unaudited) 1. General Information and Significant Accounting Policies General Information Fund Information The funds covered in this report and their corresponding New York Stock Exchange ("NYSE") symbols are as follows (each a "Fund" and collectively, the "Funds"): • Nuveen Select Tax-Free Income Portfolio (NXP) ("Select Tax-Free (NXP)") • Nuveen Select Tax-Free Income Portfolio 2 (NXQ) ("Select Tax-Free 2 (NXQ)") • Nuveen Select Tax-Free Income Portfolio 3 (NXR) ("Select Tax-Free 3 (NXR)") • Nuveen California Select Tax-Free Income Portfolio (NXC) ("California Select Tax-Free (NXC)") • Nuveen New York Select Tax-Free Income Portfolio (NXN) ("New York Select Tax-Free (NXN)") The Funds are registered under the Investment Company Act of 1940, as amended, as diversified closed-end management investment companies. Select Tax-Free (NXP), Select Tax-Free 2 (NXQ), Select Tax-Free 3 (NXR), California Select Tax-Free (NXC) and New York Select Tax-Free (NXN) were organized as Massachusetts business trusts on January 29, 1992, March 30, 1992, May 28, 1992, March 30, 1992, and March 30, 1992, respectively. The end of the reporting period for the Funds is September 30, 2015, and the period covered by these Notes to Financial Statements is the six months ended September 30, 2015 (the "current fiscal period"). Investment Adviser The Funds' investment adviser is Nuveen Fund Advisors, LLC (the "Adviser"), a wholly-owned subsidiary of Nuveen Investments, Inc. ("Nuveen"). The Adviser is responsible for each Fund's overall investment strategy and asset allocation decisions. The Adviser has entered into sub-advisory agreements with Nuveen Asset Management, LLC, (the "Sub-Adviser"), a subsidiary of the Adviser, under which the Sub-Adviser manages the investment portfolios of the Funds. Investment Objectives and Principal Investment Strategies Each Fund seeks to provide current income and stable dividends, exempt from regular federal and designated state income taxes, where applicable, consistent with the preservation of capital by investing primarily in a portfolio of municipal obligations. Significant Accounting Policies Each Fund is an investment company and follows accounting and reporting guidance under Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 946 "Financial Services – Investment Companies." The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles ("U.S. GAAP"). Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from investment transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have earmarked securities in their portfolios with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. As of the end of the reporting period, the Funds' did not have any outstanding when-issued/delayed delivery purchase commitments. Investment Income Investment income, which reflects the amortization of premiums and accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment or to pursue other claims or legal actions on behalf of Fund shareholders. If a refund is received for workout expenditures paid in a prior reporting period, such amounts will be recognized as "Legal fee refund" on the Statement of Operations. 64 Nuveen Investments Dividends and Distributions to Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Indemnifications Under the Funds' organizational documents, their officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds' maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Netting Agreements In the ordinary course of business, the Funds may enter into transactions subject to enforceable International Swaps and Derivative Association, Inc. ("ISDA") master agreements or other similar arrangements ("netting agreements"). Generally, the right to offset in netting agreements allows each Fund to offset any exposure to a specific counterparty with any collateral received or delivered to that counterparty based on the terms of the agreements. Generally, each Fund manages its cash collateral and securities collateral on a counterparty basis. The Funds' investments subject to netting agreements as of the end of the reporting period, if any, are further described in Note 3 – Portfolio Securities and Investments in Derivatives. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results may differ from those estimates. 2. Investment Valuation and Fair Value Measurements The fair valuation input levels as described below are for fair value measurement purposes. Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity's own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). Prices of fixed income securities are provided by a pricing service approved by the Funds' Board of Trustees (the "Board"). The pricing service establishes a security's fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are generally classified as Level 2. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer or market activity provided by the Adviser. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Prices of swap contracts are also provided by a pricing service approved by the Board using the same methods as described above and are generally classified as Level 2. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Board and/or its appointee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a Nuveen Investments 65 Notes to Financial Statements (Unaudited) (continued) security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund's net asset value ("NAV") (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security's fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Board and/or its appointee. The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of each Fund's fair value measurements as of the end of the reporting period: Select Tax-Free (NXP) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds* $ — $ $ — $ Corporate Bonds** — — *** Investments in Derivatives: Interest Rate Swaps**** — ) — ) Total $ — $ $ $ Select Tax-Free 2 (NXQ) Long-Term Investments: Municipal Bonds* $ — $ $ — $ Corporate Bonds** — — *** Total $ — $ $ $ Select Tax-Free 3 (NXR) Long-Term Investments: Municipal Bonds* $ — $ $ — $ Corporate Bonds** — — *** Investments in Derivatives: Interest Rate Swaps**** — ) — ) Total $ — $ $ $ California Select Tax-Free (NXC) Long-Term Investments*: Municipal Bonds $ — $ $ — $ Short-Term Investments*: Municipal Bonds — — *** Total $ — $ $ $ New York Select Tax-Free (NXN) Long-Term Investments*: Municipal Bonds $ — $ $ — $ Short-Term Investments*: Municipal Bonds — — Total $ — $ $ — $ * Refer to the Fund's Portfolio of Investments for state classifications. ** Refer to the Fund's Portfolio of Investments for industry classifications. *** Refer to the Fund's Portfolio of Investments for breakdown of these securities classified as Level 3. **** Represents net unrealized appreciation (depreciation) as reported in the Fund's Portfolio of Investments. The Board is responsible for the valuation process and has appointed the oversight of the daily valuation process to the Adviser's Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board, is responsible for making fair value determinations, evaluating the effectiveness of the Funds' pricing policies and reporting to the Board. The Valuation Committee is aided in its efforts by the Adviser's dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the Funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. 66 Nuveen Investments The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making a fair value determination, based on the facts and circumstances specific to the portfolio instrument. Fair value determinations generally will be derived as follows, using public or private market information: (i) If available, fair value determinations shall be derived by extrapolating from recent transactions or quoted prices for identical or comparable securities. (ii) If such information is not available, an analytical valuation methodology may be used based on other available information including, but not limited to: analyst appraisals, research reports, corporate action information, issuer financial statements and shelf registration statements. Such analytical valuation methodologies may include, but are not limited to: multiple of earnings, discount from market value of a similar freely-traded security, discounted cash flow analysis, book value or a multiple thereof, risk premium/yield analysis, yield to maturity and/or fundamental investment analysis. The purchase price of a portfolio instrument will be used to fair value the instrument only if no other valuation methodology is available or deemed appropriate, and it is determined that the purchase price fairly reflects the instrument's current value. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board. 3. Portfolio Securities and Investments in Derivatives Portfolio Securities Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond (referred to as an "Underlying Bond"), typically with a fixed interest rate, into a special purpose tender option bond ("TOB") trust (referred to as the "TOB Trust") created by or at the direction of one or more Funds. In turn, the TOB Trust issues (a) floating rate certificates (referred to as "Floaters"), in face amounts equal to some fraction of the Underlying Bond's par amount or market value, and (b) an inverse floating rate certificate (referred to as an "Inverse Floater") that represents all remaining or residual interest in the TOB Trust. Floaters typically pay short-term tax-exempt interest rates to third parties who are also provided a right to tender their certificate and receive its par value, which may be paid from the proceeds of a remarketing of the Floaters, by a loan to the TOB Trust from a third party liquidity provider ("Liquidity Provider"), or by the sale of assets from the TOB Trust. The Inverse Floater is issued to a long term investor, such as one or more of the Funds. The income received by the Inverse Floater holder varies inversely with the short-term rate paid to holders of the Floaters, and in most circumstances the Inverse Floater holder bears substantially all of the Underlying Bond's downside investment risk and also benefits disproportionately from any potential appreciation of the Underlying Bond's value. The value of an Inverse Floater will be more volatile than that of the Underlying Bond because the interest rate is dependent on not only the fixed coupon rate of the Underlying Bond but also on the short-term interest paid on the Floaters, and because the Inverse Floater essentially bears the risk of loss (and possible gain) of the greater face value of the Underlying Bond. The Inverse Floater held by a Fund gives the Fund the right to (a) cause the holders of the Floaters to tender their certificates at par (or slightly more than par in certain circumstances), and (b) have the trustee of the TOB Trust (the "Trustee") transfer the Underlying Bond held by the TOB Trust to the Fund, thereby collapsing the TOB Trust. The Fund may acquire an Inverse Floater in a transaction where it (a) transfers an Underlying Bond that it owns to a TOB Trust created by a third party or (b) transfers an Underlying Bond that it owns, or that it has purchased in a secondary market transaction for the purpose of creating an Inverse Floater, to a TOB Trust created at its direction, and in return receives the Inverse Floater of the TOB Trust (referred to as a "self-deposited Inverse Floater"). A Fund may also purchase an Inverse Floater in a secondary market transaction from a third party creator of the TOB Trust without first owning the Underlying Bond (referred to as an "externally-deposited Inverse Floater"). An investment in a self-deposited Inverse Floater is accounted for as a "financing" transaction (i.e., a secured borrowing). For a self-deposited Inverse Floater, the Underlying Bond deposited into the TOB Trust is identified in the Fund's Portfolio of Investments as "(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction," with the Fund recognizing as liabilities, labeled "Floating rate obligations" on the Statement of Assets and Liabilities, (a) the liquidation value of Floaters issued by the TOB Trust, and (b) the amount of any borrowings by the TOB Trust from a Liquidity Provider to enable the TOB Trust to purchase outstanding Floaters in lieu of a remarketing. In addition, the Fund recognizes in "Investment Income" the entire earnings of the Underlying Bond, and recognizes (a) the interest paid to the holders of the Floaters or on the TOB Trust's borrowings, and (b) other expenses related to remarketing, administration, trustee, liquidity and other services to a TOB Trust, as a component of "Interest expense" on the Statement of Operations. In contrast, an investment in an externally-deposited Inverse Floater is accounted for as a purchase of the Inverse Floater and is identified in the Fund's Portfolio of Investments as "(IF) – Inverse floating rate investment." For an externally-deposited Inverse Floater, a Fund's Statement of Assets and Liabilities recognizes the Inverse Floater and not the Underlying Bond as an asset, and the Fund does not recognize the Floaters, or any related borrowings from a Liquidity Provider, as a liability. Additionally, the Fund reflects in "Investment Income" only the net amount of earnings on the Inverse Floater (net of the interest paid to the holders of the Floaters or the Liquidity Provider as lender, and the expenses of the Trust), and does not show the amount of that interest paid or the expenses of the TOB Trust as described above as interest expense on the Statement of Operations. Nuveen Investments 67 Notes to Financial Statements (Unaudited) (continued) Fees paid upon the creation of a TOB Trust for self-deposited Inverse Floaters and externally-deposited Inverse Floaters are recognized as part of the cost basis of the Inverse Floater and are capitalized over the term of the TOB Trust. As of the end of the reporting period, the aggregate value of Floaters issued by each Fund's TOB Trust for self-deposited Inverse Floaters and externally-deposited Inverse Floaters was as follows: Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free Floating Rate Obligations Outstanding (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Floating rate obligations: self-deposited Inverse Floaters $ — $ — $ — $ — $ Floating rate obligations: externally-deposited Inverse Floaters — Total $ — $ During the current fiscal period, the average amount of floating rate obligations (including any borrowings from a Liquidity Provider) outstanding, and the average annual interest rate and fees related to self-deposited Inverse Floaters, were as follows: Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free Self-Deposited Inverse Floaters (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Average floating rate obligations outstanding $ — $ — $ — $ — $ Average annual interest rate and fees — % — % — % — % % TOB Trusts are supported by a liquidity facility provided by a Liquidity Provider pursuant to which the Liquidity Provider agrees, in the event that Floaters are (a) tendered to the Trustee for remarketing and the remarketing does not occur, or (b) subject to mandatory tender pursuant to the terms of the TOB Trust agreement, to either purchase Floaters or to provide the Trustee with an advance from a loan facility to fund the purchase of Floaters by the TOB Trust. In certain circumstances, the Liquidity Provider may otherwise elect to have the Trustee sell the Underlying Bond to retire the Floaters that were tendered and not remarketed prior to providing such a loan. In these circumstances, the Liquidity Provider remains obligated to provide a loan to the extent that the proceeds of the sale of the Underlying Bond is not sufficient to pay the purchase price of the Floaters. The size of the commitment under the loan facility for a given TOB Trust is at least equal to the balance of that TOB Trust's outstanding Floaters plus any accrued interest. In consideration of the loan facility, fee schedules are in place and are charged by the Liquidity Provider(s). Any loans made by the Liquidity Provider will be secured by the purchased Floaters held by the TOB Trust. Interest paid on any outstanding loan balances will be effectively borne by the Fund that owns the Inverse Floaters of the TOB Trust that has incurred the borrowing and may be at a rate that is greater than the rate that would have been paid had the Floaters been successfully remarketed. As described above, any amounts outstanding under a liquidity facility are recognized as a component of "Floating rate obligations" on the Statement of Assets and Liabilities by the Fund holding the corresponding Inverse Floaters issued by the borrowing TOB Trust. As of the end of the reporting period, there were no loans outstanding under any such facility. Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a "recourse arrangement" or "credit recovery swap") (TOB Trusts involving such agreements are referred to herein as "Recourse Trusts"), under which a Fund agrees to reimburse the Liquidity Provider for the Trust's Floaters, in certain circumstances, for the amount (if any) by which the liquidation value of the Underlying Bond held by the TOB Trust may fall short of the sum of the liquidation value of the Floaters issued by the TOB Trust plus any amounts borrowed by the TOB Trust from the Liquidity Provider, plus any shortfalls in interest cash flows. Under these agreements, a Fund's potential exposure to losses related to or on an Inverse Floater may increase beyond the value of the Inverse Floater as a Fund may potentially be liable to fulfill all amounts owed to holders of the Floaters or the Liquidity Provider. Any such shortfall amount in the aggregate is recognized as "Unrealized depreciation on Recourse Trusts" on the Statement of Assets and Liabilities. As of the end of the reporting period, each Fund's maximum exposure to the Floaters issued by Recourse Trusts for self-deposited Inverse Floaters and externally-deposited Inverse Floaters was as follows: California New York Select Select Select Select Select Tax-Free Tax-Free 2 Tax-Free 3 Tax-Free Tax-Free Floating Rate Obligations – Recourse Trusts (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Maximum exposure to Recourse Trusts: self-deposited Inverse Floaters $ — $ — $ — $ — $ — Maximum exposure to Recourse Trusts: externally-deposited Inverse Floaters — Total $ — $ 68 Nuveen Investments Zero Coupon Securities A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Investments in Derivatives In addition to the inverse floating rate securities in which each Fund invests, which are considered portfolio securities for financial reporting purposes, each Fund is authorized to invest in certain other derivative instruments such as futures, options and swap contracts. Each Fund limits its investments in futures, options on futures and swap contracts to the extent necessary for the Adviser to claim the exclusion from registration by the Commodity Futures Trading Commission as a commodity pool operator with respect to the Fund. The Funds record derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Funds' investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. Interest Rate Swap Contracts Interest rate swap contracts involve a Fund's agreement with the counterparty to pay or receive a fixed rate payment in exchange for the counterparty receiving or paying a variable rate payment. Forward interest rate swap contracts involve a Fund's agreement with a counterparty to pay, in the future, a fixed or variable rate payment in exchange for the counterparty paying the Fund a variable or fixed rate payment, the accruals for which would begin at a specified date in the future (the "effective date"). The amount of the payment obligation is based on the notional amount of the swap contract and the termination date of the swap contract. Swap contracts do not involve the delivery of securities or other underlying assets or principal. Accordingly, the risk of loss with respect to the swap counterparty on such transactions is limited to the net amount of interest payments that the Fund is to receive. Interest rate swap contracts are valued daily. Upon entering into an interest rate swap contract (and beginning on the effective date for a forward interest rate swap contract), a Fund accrues the fixed rate payment expected to be paid or received and the variable rate payment expected to be received or paid on the interest rate swap contracts on a daily basis, and recognizes the daily change in the fair value of the Fund's contractual rights and obligations under the contracts. For over-the-counter ("OTC") swaps, the net amount recorded on these transactions, for each counterparty, is recognized on the Statement of Assets and Liabilities as a component of "Unrealized appreciation or depreciation on interest rate swaps (net)." Upon the execution of an exchanged-cleared swap contract, in certain instances a Fund is obligated to deposit cash or eligible securities, also known as "initial margin," into an account at its clearing broker equal to a specified percentage of the contract amount. Cash held by the broker to cover initial margin requirements on open swap contracts, if any, is recognized as "Cash collateral at brokers" on the Statement of Assets and Liabilities. Investments in exchange-cleared interest rate swap contracts obligate a Fund and the clearing broker to settle monies on a daily basis representing changes in the prior day's "mark-to-market" of the swap contract. If a Fund has unrealized appreciation, the clearing broker will credit the Fund's account with an amount equal to the appreciation. Conversely, if the Fund has unrealized depreciation, the clearing broker will debit the Fund's account with an amount equal to the depreciation. These daily cash settlements are also known as "variation margin." Variation margin is recognized as a receivable and/or payable for "Variation margin on swap contracts" on the Statement of Assets and Liabilities. The net amount of periodic payments settled in cash are recognized as a component of "Net realized gain (loss) from swaps" on the Statement of Operations, in addition to the net realized gain or loss recorded upon the termination of the swap contract. For tax purposes, payments expected to be received or paid on the swap contacts are treated as ordinary income or expense, respectively. Changes in the value of the swap contracts during the fiscal period are recognized as a component of "Change in net unrealized appreciation (depreciation) of swaps." In certain instances, payments are made or received upon entering into the swap contract to compensate for differences between the stated terms of the swap agreements and prevailing market conditions (credit spreads, currency exchange rates, interest rates, and other relevant factors). Payments received or made at the beginning of the measurement period, if any, are recognized as "Interest rate swaps premiums paid and/or received" on the Statement of Assets and Liabilities. During the current fiscal period, Select Tax-Free (NXP) and Select Tax-Free 3 (NXR) used forward interest rate swap contracts as part of their duration management in order to reduce their price volatility risk to movements in U.S. interest rates relative to their benchmarks. The average notional amount of interest rate swap contracts outstanding during the current fiscal period was as follows: Select Select Tax-Free Tax-Free 3 (NXP ) (NXR ) Average notional amount of interest rate swap contracts outstanding* $ $ * The average notional amount is calculated based on the outstanding notional at the beginning of the fiscal period and at the end of each fiscal quarter within the current fiscal period. Nuveen Investments 69 Notes to Financial Statements (Unaudited) (continued) The following table presents the fair value of all swap contracts held by the Funds as of the end of the reporting period, the location of these instruments on the Statement of Assets and Liabilities and the primary underlying risk exposure. Location on the Statement of Assets and Liabilities Underlying Derivative Asset Derivatives (Liability) Derivatives Risk Exposure Instrument Location Value Location Value Select Tax-Free (NXP) Interest rate Swaps — $ — Unrealized depreciation on $ ) interest rate swaps Select Tax-Free 3 (NXR) Interest rate Swaps — $ — Unrealized depreciation on $ ) interest rate swaps The following tables present the swap contracts subject to netting agreements, and the collateral delivered related to those swap contracts as of the end of the reporting period. Gross Gross Amounts Net Unrealized Unrealized Unrealized Netted on Appreciation Collateral Appreciation on (Depreciation) on Statement of (Depreciation) on Pledged Interest Rate Interest Rate Assets and Interest Rate to (from) Net Fund Counterparty Swaps* Swaps* Liabilities Swaps Counterparty Exposure Select Tax-Free (NXP) JPMorgan $ — $ ) $ — $ ) $ — $ ) Select Tax-Free 3 (NXR) JPMorgan $ — $ ) $ — $ ) $ — $ ) * Represents gross unrealized appreciation (depreciation) for the counterparty as reported in the Fund's Portfolio of Investments. The following table presents the amount of net realized gain (loss) and change in net unrealized appreciation (depreciation) recognized on swap contracts on the Statement of Operations during the current fiscal period, and the primary underlying risk exposure. Change in Net Net Realized Unrealized Appreciation Underlying Derivative Gain (Loss) from (Depreciation) of Fund Risk Exposure Instrument Swaps Swaps Select Tax-Free (NXP) Interest rate Swaps $ ) $ Select Tax-Free 3 (NXR) Interest rate Swaps $ ) $ Market and Counterparty Credit Risk In the normal course of business each Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose each Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of each Fund's exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Each Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of each Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when each Fund has an unrealized loss, the Funds have instructed the custodian to pledge assets of the Funds as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the pre-determined threshold amount. 70 Nuveen Investments 4. Fund Shares Share Transactions Transactions in shares during the Funds' current and prior fiscal period were as follows: Select Tax-Free (NXP) Select Tax-Free 2 (NXQ) Select Tax-Free 3 (NXR) Six Months Year Six Months Year Six Months Year Ended Ended Ended Ended Ended Ended 9/30/15 3/31/15 9/30/15 3/31/15 9/30/15 3/31/15 Shares issued to shareholders due to reinvestment of distributions — California Select Tax-Free (NXC) New York Select Tax-Free (NXN) Six Months Year Six Months Year Ended Ended Ended Ended 9/30/15 3/31/15 9/30/15 3/31/15 Shares issued to shareholders due to reinvestment of distributions — — 5. Investment Transactions Long-term purchases and sales (including maturities but excluding derivative transactions, where applicable) during the current fiscal period were as follows: Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Purchases $ Sales and maturities 6. Income Tax Information Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal and designated state income taxes, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts as detailed below. Temporary differences do not require reclassification. Temporary and permanent differences do not impact the NAVs of the Funds. As of September 30, 2015, the cost and unrealized appreciation (depreciation) of investments (excluding investments in derivatives), as determined on a federal income tax basis, were as follows: Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Cost of investments $ Gross unrealized: Appreciation $ Depreciation ) Net unrealized appreciation (depreciation) of investments $ Nuveen Investments 71 Notes to Financial Statements (Unaudited) (continued) Permanent differences, primarily due to federal taxes paid, taxable market discount and expiration of capital loss carryforwards, resulted in reclassifications among the Funds' components of net assets as of March 31, 2015, the Funds' last tax year end, as follows: Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Paid-in-surplus $ ) $ ) $ ) $ 4 $ (4 ) Undistributed (Over-distribution of) net investment income ) ) ) (2 ) ) Accumulated net realized gain (loss) (2 ) The tax components of undistributed net tax-exempt income, net ordinary income and net long-term capital gains as of March 31, 2015, the Funds' last tax year end, were as follows: Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Undistributed net tax-exempt income1 $ Undistributed net ordinary income2 — — Undistributed net long-term capital gains — 1 Undistributed net tax-exempt income (on a tax basis) has not been reduced for the dividend declared on March 2, 2015, paid on April 1, 2015. 2 Net ordinary income consists of taxable market discount income and net short-term capital gains, if any. The tax character of distributions paid during the Funds' last tax year ended March 31, 2015 was designated for purposes of the dividends paid deduction as follows: Select Select Select California New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXC ) (NXN ) Distributions from net tax-exempt income $ Distributions from net ordinary income2 Distributions from net long-term capital gains — 2 Net ordinary income consists of taxable market discount income and net short-term capital gains, if any. As of March 31, 2015, the Funds' last tax year end, the following Funds had unused capital loss carryforwards available for federal income tax purposes to be applied against future capital gains, if any. If not applied, the carryforwards will expire as shown in the following table. The losses not subject to expiration will be utilized first by a Fund. Select Select Select New York Tax-Free Tax-Free 2 Tax-Free 3 Select Tax-Free (NXP ) (NXQ ) (NXR ) (NXN ) Expiration: March 31, 2016 $ — $ $ — $ — March 31, 2017 — — — March 31, 2019 — — — Not subject to expiration Total $ During the Funds' last tax year ended March 31, 2015, the following Funds utilized capital loss carryforwards as follows: Select Select Tax-Free Tax-Free 2 (NXP ) (NXQ ) Utilized capital loss carryforwards $ $ As of March 31, 2015, the Funds' last tax year end, $260,316 and $862,250, respectively, of Select Tax-Free's (NXP) and Select Tax-Free 2's (NXQ) capital loss carryforward expired. 72 Nuveen Investments 7. Management Fees and Other Transactions with Affiliates Each Fund's management fee compensates the Adviser for overall investment advisory and administrative services and general office facilities. The Sub-Adviser is compensated for its services to the Funds from the management fees paid to the Adviser. Each Fund's management fee consists of two components – a fund-level fee, based only on the amount of assets within each individual Fund, and a complex-level fee, based on the aggregate amount of all eligible fund assets managed by the Adviser. This pricing structure enables Fund shareholders to benefit from growth in the assets within their respective Fund as well as from growth in the amount of complex-wide assets managed by the Adviser. The annual Fund-level fee, payable monthly, for each Fund is calculated according to the following schedule: Select Tax-Free 2 (NXQ) Select Tax-Free 3 (NXR) California Select Tax-Free (NXC) Select Tax-Free (NXP) New York Select Tax-Free (NXN) Average Daily Managed Assets* Fund-Level Fee Fund-Level Fee For the first $125 million % % For the next $125 million For the next $250 million For the next $500 million The annual complex-level fee, payable monthly, for each Fund is calculated according to the following schedule: Complex-Level Managed Asset Breakpoint Level* Effective Rate at Breakpoint Level $55 billion % $56 billion $57 billion $60 billion $63 billion $66 billion $71 billion $76 billion $80 billion $91 billion $125 billion $200 billion $250 billion $300 billion * For the fund-level and complex-level fees, managed assets include closed-end fund assets managed by the Adviser that are attributable to certain types of leverage. For these purposes, leverage includes the funds' use of preferred stock and borrowings and certain investments in the residual interest certificates (also called inverse floating rate securities) in tender option bond (TOB) trusts, including the portion of assets held by a TOB trust that has been effectively financed by the trust's issuance of floating rate securities, subject to an agreement by the Adviser as to certain funds to limit the amount of such assets for determining managed assets in certain circumstances. The complex-level fee is calculated based upon the aggregate daily managed assets of all Nuveen funds that constitute "eligible assets." Eligible assets do not include assets attributable to investments in other Nuveen funds or assets in excess of $2 billion added to the Nuveen fund complex in connection with the Adviser's assumption of the management of the former First American Funds effective January 1, 2011. As of September 30, 2015, the complex-level fee for each Fund was 0.1646%. The Funds pay no compensation directly to those of its trustees who are affiliated with the Adviser or to its officers, all of whom receive remuneration for their services to the Funds from the Adviser or its affiliates. The Board has adopted a deferred compensation plan for independent trustees that enables trustees to elect to defer receipt of all or a portion of the annual compensation they are entitled to receive from certain Nuveen-advised funds. Under the plan, deferred amounts are treated as though equal dollar amounts had been invested in shares of select Nuveen-advised funds. Nuveen Investments 73 Notes to Financial Statements (Unaudited) (continued) 8. Borrowing Arrangements During the current fiscal period, the Funds participated in an unsecured bank line of credit ("Unsecured Credit Line") under which outstanding balances would bear interest at a variable rate. On December 31, 2014, California Select Tax-Free (NXC) utilized $1,054,036 of the Unsecured Credit Line at an annualized interest rate of 1.34% on the Fund's outstanding balance. The remaining Funds in this report did not draw on this Unsecured Credit Line during the current fiscal period. During July 2015, the Funds, along with certain other funds managed by the Adviser ("Participating Funds"), established a 364-day, $2.53 billion standby credit facility with a group of lenders, under which the Participating Funds may borrow for various purposes other than leveraging for investment purposes. This credit agreement replaces the Unsecured Credit Line described above. A large portion of this facility's capacity (and its associated costs as described below) is currently dedicated for use by a small number of Participating Funds, which does not include any of the Funds covered by this shareholder report. The remaining capacity under the facility (and the corresponding portion of the facility's annual costs) is separately dedicated to most of the other open-end funds in the Nuveen fund family, along with a number of Nuveen closed-end funds, including all of the Funds covered by this shareholder report. The credit facility expires in July 2016 unless extended or renewed. The credit facility has the following terms: a fee of 0.15% per annum on unused commitment amounts, and interest at a rate equal to the higher of (a) one-month LIBOR (London Inter-Bank Offered Rate) plus 1.25% per annum or (b) the Fed Funds rate plus 1.25% per annum on amounts borrowed. Participating Funds paid administration, legal and arrangement fees, which are recognized as a component of "other expenses" on the Statement of Operations, and along with commitment fees, have been allocated among such participating Funds based upon the relative proportions of the facility's aggregate capacity reserved for them and other factors deemed relevant by the Adviser and the Board of each Participating Fund. During the current fiscal period, none of the Funds utilized this facility. 74 Nuveen Investments Additional Fund Information Board of Trustees William Adams IV* Jack B. Evans William C. Hunter David J. Kundert John K. Nelson William J. Schneider Thomas S. Schreier, Jr.* Judith M. Stockdale Carole E. Stone Virginia L. Stringer** Terence J. Toth * Interested Board Member. ** Will retire from the Funds' Board of Trustees effective December 31, 2015. Fund Manager Custodian Legal Counsel Independent Registered Transfer Agent and Nuveen Fund Advisors, LLC State Street Bank Chapman and Cutler LLP Public Accounting Firm Shareholder Services 333 West Wacker Drive & Trust Company Chicago, IL 60603 KPMG LLP State Street Bank Chicago, IL 60606 Boston, MA 02111 Chicago, IL 60601 & Trust Company Nuveen Funds P.O. Box 43071 Providence, RI 02940-3071 (800) 257-8787 Quarterly Form N-Q Portfolio of Investments Information Each Fund is required to file its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. You may obtain this information directly from the SEC. Visit the SEC on-line at http://www.sec.gov or in person at the SEC's Public Reference Room in Washington, D.C. Call the SEC toll-free at (800) SEC-0330 for room hours and operation. Nuveen Funds' Proxy Voting Information You may obtain (i) information regarding how each fund voted proxies relating to portfolio securities held during the most recent twelve-month period ended June 30, without charge, upon request, by calling Nuveen Investments toll-free at (800) 257-8787 or on Nuveen's website at www.nuveen.com and (ii) a description of the policies and procedures that each fund used to determine how to vote proxies relating to portfolio securities without charge, upon request, by calling Nuveen Investments toll free at (800) 257-8787. You may also obtain this information directly from the SEC. Visit the SEC on-line at http://www.sec.gov. CEO Certification Disclosure Each Fund's Chief Executive Officer (CEO) has submitted to the New York Stock Exchange (NYSE) the annual CEO certification as required by Section 303A.12(a) of the NYSE Listed Company Manual. Each Fund has filed with the SEC the certification of its CEO and Chief Financial Officer required by Section 302 of the Sarbanes-Oxley Act. Share Repurchases Each Fund intends to repurchase, through its open-market share repurchase program, shares of its own common stock at such times and in such amounts as is deemed advisable. During the period covered by this report, each Fund repurchased shares of its common stock as shown in the accompanying table. Any future repurchases will be reported to shareholders in the next annual or semi-annual report. NXP NXQ NXR NXC NXN Shares repurchased — FINRA BrokerCheck
